Exhibit 10.1
PLEDGE AND SECURITY AGREEMENT
     This PLEDGE AND SECURITY AGREEMENT, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, this “Security Agreement”), is made by SWIFT SERVICES HOLDINGS, INC., a
Delaware corporation (the “Company”) SWIFT TRANSPORTATION COMPANY, a Delaware
corporation (“Parent”), and each Subsidiary of Parent from time to time a party
to this Security Agreement (such Subsidiaries, together with Parent, the
“Guarantors”; and the Company and each Guarantor, individually a “Grantor” and
collectively, the “Grantors”), in favor of U.S. BANK NATIONAL ASSOCIATION, as
the collateral agent for each of the Secured Parties (together with its
successor(s) thereto in such capacity, the “Collateral Agent”).
W I T N E S S E T H:
     WHEREAS, pursuant to an Indenture, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Indenture”), among the Company, Parent, the Guarantors and U.S. Bank
National Association, as the trustee for each of the Secured Parties (together
with its successor(s) thereto in such capacity, the “Trustee”), the Company has
duly authorized the creation of an issue of 10.000% Senior Second Priority
Secured Notes due 2018 (the “Notes”) issued on the date hereof and the
Guarantors have duly authorized their Note Guarantees of the Notes; and
     WHEREAS, it is a condition precedent to the issuance of the Notes that the
Grantors shall have executed and delivered this Agreement to the Collateral
Agent in order to grant a security interest in favor of the Collateral Agent for
the benefit of the Secured Parties;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor agrees, for the
benefit of each Secured Party, as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Certain Terms. The following terms (whether or not
underscored) when used in this Security Agreement, including its preamble and
recitals, shall have the following meanings (such definitions to be equally
applicable to the singular and plural forms thereof):
     “Capital Securities” means, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
hereafter issued.
     “Collateral” is defined in Section 3.1.
     “Collateral Account” is defined in clause (b) of Section 5.3.
     “Company” is defined in the preamble.
     “Company Obligations” means any principal, interest, penalties, fees,
indemnifications, reimbursements, damages, costs, expenses and other liabilities
payable by the Company under and

 



--------------------------------------------------------------------------------



 



pursuant to the terms of the Notes, the Indenture and the Security Documents, in
each case, whether now or hereafter existing, renewed or restructured, whether
or not from time to time decreased or extinguished in part and later increased,
created or incurred, whether or not arising on or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding (including post-filing and post-petition interest, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding).
     “Control Agreement” means an authenticated record in form and substance
reasonably satisfactory to the Collateral Agent, that provides for the
Collateral Agent to have “control” (as defined in the UCC) over any applicable
Investment Property (including Securities Accounts) or Deposit Accounts.
     “Copyright Collateral” means with respect to each Grantor, all of such
Grantor’s right, title and interest throughout the world in and to:
     (a) all copyrights and copyrightable works of authorship owned by any
Grantor, whether registered or unregistered and whether published or
unpublished, in any media, now or hereafter in force including copyrights
registered in the United States Copyright Office and corresponding offices in
other countries of the world, and registrations thereof and all applications for
registration thereof, whether pending or in preparation and all extensions and
renewals of the foregoing (“Copyrights”), including the United States Copyright
registrations and applications referred to in Item A of Schedule V;
     (b) all Copyright licenses and other agreements for the grant by or to such
Grantor of any right to use any items of the type referred to in clause
(a) above (each a “Copyright License”), including each written, exclusive,
inbound license of any material United States Copyright application and/or
registration referred to in Item B of Schedule V;
     (c) the right to sue for past, present and future infringement or other
violation of any of the Copyrights owned by such Grantor, and for breach or
enforcement of any Copyright License; and
     (d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
     “Copyright License” is defined in the definition of “Copyright Collateral.”
     “Copyrights” is defined in the definition of “Copyright Collateral.”
     “Distributions” means all dividends paid on Capital Securities, liquidating
dividends paid on Capital Securities, shares (or other designations) of Capital
Securities resulting from (or in connection with the exercise of) stock splits,
reclassifications, warrants, options, non-cash dividends, mergers,
consolidations, and all other distributions (whether similar or dissimilar to
the foregoing) on or with respect to any Capital Securities constituting
Collateral.
     “Filing Statements” is defined in clause (b) of Section 4.7.
          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

2



--------------------------------------------------------------------------------



 



     “General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations and all Intellectual Property Collateral
(in each case, regardless of whether characterized as general intangibles under
the UCC).
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other Person exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Grantor” and “Grantors” are defined in the preamble.
     “Guarantor Obligations” means with respect to any Guarantor, all
obligations and liabilities of such Guarantor which may arise under or in
connection with the Indenture, its Note Guarantee and the Security Documents, in
each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Collateral Agent or to
the Trustee that are required to be paid by such Guarantor pursuant to the
Indenture).
     “Guarantors” is defined in the preamble.
     “IEL Notes” means those certain “Installment Contracts-Security Agreements”
or any similar documents entered into from time to time by IEL and its operators
with respect to the sale of Motor Vehicles.
          “Immaterial Subsidiary” means, at any date of determination, any
Subsidiary of Parent (other than the Company) that (i) does not, as of the most
recently ended Measurement Period, have total assets with a value in excess of
5% of the consolidated total assets of Parent and its Subsidiaries for such date
and (ii) did not, during the most recently ended Measurement Period, have gross
revenues exceeding 5% of the consolidated gross revenues of Parent and its
Subsidiaries, in each case determined in accordance with GAAP; provided that,
the aggregate total assets or gross revenues of all Immaterial Subsidiaries,
determined in accordance with GAAP, may not exceed 10% of consolidated total
assets or consolidated gross revenues, respectively, of Parent and its
Subsidiaries, collectively, at any time.
     “Indenture” is defined in the first recital.
     “Intellectual Property” means Trademarks, Patents, Copyrights, Trade
Secrets and all other intellectual property arising under any applicable Law,
statutory provision or common Law doctrine in the United States or anywhere else
in the world.
     “Intellectual Property Collateral” means, collectively, the Copyright
Collateral, the Patent Collateral, the Trademark Collateral and the Trade
Secrets Collateral.
     “Intellectual Property Security Agreements” means the Copyright Security
Agreement, the Patent Security Agreement, and the Trademark Security Agreement
substantially in the form set forth in Exhibits A, B, and C, respectively.

3



--------------------------------------------------------------------------------



 



     “LKE Account” means the accounts held by Swift Transportation Company with
account numbers 50531288 for tractors and 50550123 for trailers (and any
successor or replacement account numbers associated with such accounts) in each
case at Bank of America, N.A.; and any other Deposit Account or Securities
Account established by any Grantor following the Closing Date and designated as
a “Like Kind Exchange” account in the name of such account.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, financial condition,
performance or properties of Parent and its Subsidiaries taken as a whole; (b) a
material impairment of the rights and remedies of any Secured Party under any
Note Document to which it is a party, or of the ability of any Grantor (other
than an Immaterial Subsidiary) to perform its obligations under any Note
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Grantor (other
than an Immaterial Subsidiary) of any Note Document to which it is a party.
     “Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Parent or, if fewer than four consecutive
fiscal quarters of Parent have been completed since the Issue Date, the fiscal
quarters of Parent that have been completed since the Issue Date.
     “Motor Vehicle Monitor” means VinTek, in its capacity as monitor of the
certificates of motor vehicle title held by Parent and its Subsidiaries, or any
successor thereto appointed by and reasonably acceptable to the Swift
Transportation and the administrative agent under the Credit Agreement.
     “Motor Vehicle Title Office” is defined in Section 5.6(b).
     “Motor Vehicles” means all motor vehicles, tractors, containers, trailers
and other like property, whether or not title thereto is governed by a
Certificate of Title or ownership.
     “Newly Acquired Motor Vehicle Financing” means (a) any incurrence of
Indebtedness permitted under Section 7.02(e) of the Credit Agreement secured by,
or in the form of a purchase money obligation or a capital lease in respect of,
a Motor Vehicle purchased within 180 days of such incurrence of Indebtedness
(other than any such Motor Vehicle purchased during the continuance of an event
of default under the Credit Agreement), (b) any sale and leaseback of a Motor
Vehicle purchased within 180 days of such sale and leaseback (other than any
such Motor Vehicle purchased during the continuance of an event of default under
the Credit Agreement) and (c) any entering by Parent or any Subsidiary into any
operating lease, as a lessee thereunder, with respect to the leasing of a Motor
Vehicle.
     “Newly Acquired Motor Vehicles” means any Motor Vehicle acquired by a
Grantor that such Grantor reasonably anticipates will become subject to a Newly
Acquired Motor Vehicle Financing within 180 days of the acquisition of such
Motor Vehicle; provided that (i) if at any time within such 180-day period the
applicable Grantor no longer reasonably anticipates such Motor Vehicle will
become subject to a Newly Acquired Motor Vehicle Financing within such 180-day
period, (ii) if such Motor Vehicle does not become subject to a Newly Acquired
Motor Vehicle Financing within such 180-day period or (iii) if at any time after
becoming subject to a Newly Acquired Motor Vehicle Financing, such Motor Vehicle
is longer subject to a Newly Acquired Motor Vehicle Financing (or any
refinancing thereof), such Motor Vehicle shall, in each case, no longer be a
Newly Acquired Motor Vehicle.
     “Non-Fleet Type Motor Vehicles” means company cars and other Motor Vehicles
used at terminals for the repair, maintenance, servicing and other similar
business operations of Parent and its Subsidiaries.
     “Note Documents” means, collectively, (i) the Notes, (ii) the Indenture,
(iii) the Security

4



--------------------------------------------------------------------------------



 



Documents and (iv) each other agreement, certificate, document or instrument
delivered in connection with any of the foregoing, whether or not specifically
mentioned therein.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Owned Intellectual Property Collateral” means with respect to any Grantor,
all Intellectual Property Collateral that is owned by such Grantor.
     “Patent Collateral” means with respect to any Grantor, all of such
Grantors’ right, title and interest throughout the world in and to:
     (a) inventions and discoveries, whether patentable or not, all letters
patent and applications for letters patent throughout the world, including all
patent applications in preparation for filing, including all reissues,
divisions, continuations, continuations-in-part, extensions, renewals and
reexaminations of any of the foregoing, in each case, owned by any Grantor
(“Patents”), including each United States issued Patent and Patent application
referred to in Item A of Schedule III;
     (b) all Patent licenses, and other agreements for the grant by or to such
Grantor of any right to use any items of the type referred to in clause (a)
above (each a “Patent License”), including each written, exclusive, inbound
license of any material United States Patent application and/or registration
referred to in Item B of Schedule III;
     (c) the right to sue third parties for past, present and future
infringements of any Patent or Patent application, or for breach or enforcement
of any Patent License; and
     (d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, royalties, income, payments, claims, damage awards, and proceeds of
infringement suits).
     “Patent License” is defined in the definition of “Patent Collateral.”
     “Patents” is defined in the definition of “Patent Collateral.”
     “Permitted Liens” means all Liens permitted by Section 4.12 of the
Indenture.
     “Rule 3-16 Excluded Property” means any Capital Securities or intercompany
note of the Company or any other Subsidiary of the Parent to the extent that the
pledge of such Capital Securities or intercompany note results in the Company or
any such other Subsidiary being required to file separate financial statements
of the Company or any such other Subsidiary with the SEC (or any other
governmental agency), but only to the extent necessary not to be subject to such
requirement. In the event that Rule 3-16 of Regulation S-X under the Securities
Act is amended, modified or interpreted by the SEC to require (or is replaced
with another rule or regulation, or any other law, rule or regulation is
adopted, which would require) the filing with the SEC (or any other governmental
agency) of separate

5



--------------------------------------------------------------------------------



 



financial statements of the Company or any other Subsidiary of the Parent due to
the fact that the Company’s or such other Subsidiary’s Capital Securities or
intercompany note secures the Secured Obligations, then the Capital Securities
or intercompany note of the Company or such other Subsidiary shall automatically
be deemed to be “Rule 3-16 Excluded Property” without consent from any Secured
Party, but only to the extent necessary to not be subject to such requirement.
In the event that Rule 3-16 of Regulation S-X under the Securities Act is
amended, modified or interpreted by the SEC to permit (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would permit) the Company’s or any of the Parent’s other Subsidiaries’
Capital Securities or intercompany note to secure the Secured Obligations in
excess of the amount then pledged without the filing with the SEC (or any other
governmental agency) of separate financial statements of the Company or such
other Subsidiary, then such Capital Securities or intercompany note shall
automatically cease to be deemed “Rule 3-16 Excluded Property”.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Obligations” means, collectively, the Company Obligations and the
Guarantor Obligations.
     “Secured Parties” means the Collateral Agent, the Trustee and the Holders,
and each of their respective successors, transferees and assigns.
     “Securities Act” is defined in Section 7.2(a).
     “Security Agreement” is defined in the preamble.
     “Swift Transportation” means Swift Transportation Co., LLC, a Delaware
limited liability company.
     “Termination Date” means the date on which all Obligations have been paid
in full in cash, or have been legally defeased or have been subject to covenant
defeasance in accordance with Article 8 of the Indenture.
     “Trademark” is defined in the definition of “Trademark Collateral.”
     “Trademark Collateral” means with respect to any Grantor, all of such
Grantor’s right, title and interest throughout the world in and to:
     (a) (i) all trademarks, trade names, brand names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
domain names, service marks, certification marks, collective marks, logos and
other source or business identifiers, whether registered or unregistered, in
each case, owned by any Grantor and all goodwill of the business associated
therewith, now existing or hereafter adopted or acquired, whether currently in
use or not, all registrations thereof and all applications in connection
therewith, whether pending or in preparation for filing, including registrations
and applications in the United States Patent and Trademark Office or in any
other office or agency of the United States of America, or any State thereof, or
in any other country or political subdivision thereof, or otherwise, and all
common law rights relating to the foregoing, and (ii) the right to obtain all
reissues, extensions or renewals of the foregoing (collectively referred to as
“Trademarks”), including those United States Trademarks applications and
registrations referred to in Item A of Schedule IV;

6



--------------------------------------------------------------------------------



 



     (b) all Trademark licenses and other agreements for the grant by or to such
Grantor of any right to use any Trademark (each a “Trademark License”),
including each written, exclusive, inbound license of any material United States
Trademark application and/or registration referred to in Item B of Schedule IV;
     (c) the right to sue third parties for past, present and future
infringement, dilution or other violation of the Trademarks described in clause
(a) and, to the extent applicable, clause (b) or for any injury to the goodwill
associated with the use of any such Trademark or for breach or enforcement of
any Trademark License; and
     (d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
     “Trademark License” is defined in the definition of “Trademark Collateral.”
     “Trade Secret License” is defined in the definition of “Trade Secrets
Collateral.”
     “Trade Secrets” is defined in the definition of “Trade Secrets Collateral.”
     “Trade Secrets Collateral” means with respect to any Grantor all of such
Grantor’s right, title and interest throughout the world in and to (a) all
common Law and statutory trade secrets and all other confidential and
proprietary information and know-how (collectively referred to as “Trade
Secrets”) obtained by or used in or contemplated at any time for use in the
business of a Grantor, whether or not such Trade Secret has been reduced to a
writing or other tangible form, including all documents and things embodying,
incorporating or referring in any way to such Trade Secret, (b) all Trade Secret
licenses and other agreements for the grant by or to such Grantor of any right
to use any Trade Secret (each a “Trade Secret License”) including the right to
sue for and to enjoin and to collect damages for the actual or threatened
misappropriation of any Trade Secret and for the breach or enforcement of any
such Trade Secret License, and (d) all proceeds of, and rights associated with,
the foregoing (including Proceeds, licenses, royalties, income, payments,
claims, damage awards and proceeds of infringement suits).
     “Trustee” is defined in the preamble.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
     SECTION 1.2. Indenture Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Security Agreement, including its
preamble and recitals, have the meanings provided in the Indenture.
     SECTION 1.3. UCC Definitions. When used herein the terms “Account”,
“Certificate of Title”, “Certificated Securities”, “Chattel Paper”, “Commercial
Tort Claim”, “Commodity Account”, “Commodity Contract”, “Deposit Account”,
“Document”, “Electronic Chattel Paper”, “Equipment”, “Fixtures”, “Goods”,
“Instrument”, “Inventory”, “Investment Property”, “Letter-of-Credit Rights”,

7



--------------------------------------------------------------------------------



 



“Payment Intangibles”, “Proceeds”, “Promissory Notes”, “Securities Account”,
“Security Entitlement’, “Supporting Obligations” and “Uncertificated Securities”
have the meaning provided in Article 8 or Article 9, as applicable, of the UCC.
Letters of Credit has the meaning provided in Section 5-102 of the UCC.
     SECTION 1.4. Other Definitional Provisions.
          (a) The words “hereof”, “herein”, “hereto” and “hereunder” and words
of similar import when used in this Security Agreement shall refer to this
Security Agreement as a whole and not to any particular provision of this
Security Agreement, and Section and Schedule references are to this Security
Agreement unless otherwise specified.
          (b) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
ARTICLE II
INTENTIONALLY OMITTED
ARTICLE III
SECURITY INTEREST
     SECTION 3.1. Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of such Grantor’s present and after
acquired personal property, including all of such Grantor’s right, title and
interest in and to the following property, whether now or hereafter existing,
owned or acquired by such Grantor, and wherever located (collectively, the
“Collateral”):
     (a) Accounts;
     (b) Chattel Paper;
     (c) Commercial Tort Claims listed on Item H of Schedule II (as such
schedule may be amended or supplemented from time to time);
     (d) Deposit Accounts;
     (e) Documents;
     (f) Equipment;
     (g) Fixtures;
     (h) General Intangibles;
     (i) Goods;

8



--------------------------------------------------------------------------------



 



     (j) Instruments;
     (k) Inventory;
     (l) Investment Property;
     (m) Intellectual Property Collateral;
     (n) Letter-of-Credit Rights and Letters of Credit;
     (o) Motor Vehicles;
     (p) Supporting Obligations;
     (q) all books, records, writings, databases, information and other property
relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to, any of the foregoing in this Section;
     (r) all Proceeds of the foregoing and, to the extent not otherwise
included, (A) all payments under insurance (whether or not the Collateral Agent
is the loss payee thereof) and (B) all tort claims; and
     (s) all other property and rights of every kind and description and
interests therein.
     Notwithstanding the foregoing, the term “Collateral” shall not include, and
the grant of a security interest as provided hereunder shall not extend to:
     (i) such Grantor’s real property interests (including fee real estate and
leasehold interests);
     (ii) any contracts, instruments, licenses or other documents, any rights
thereunder or any assets subject thereto, as to which the grant of a security
interest therein would (A) constitute a violation of a valid and enforceable
restriction in favor of a third party on such grant, unless and until any
required consents shall have been obtained, or (B) give any other party to such
contract, instrument, license or other document the right to terminate its
obligations thereunder, except to the extent that applicable terms in such
contract, instrument, license or other document are ineffective under applicable
law;
     (iii) Investment Property consisting of Capital Securities of a Foreign
Subsidiary of such Grantor, in excess of 65% of the total combined voting power
of all Capital Securities of each such Foreign Subsidiary, except that such 65%
limitation shall not apply to a Foreign Subsidiary that (x) is treated as a
partnership under the Code or (y) is not treated as an entity that is separate
from (A) such Grantor; (B) any Person that is treated as a partnership under the
Code or (C) any “United States person” (as defined in Section 7701(a)(30) of the
Code);
     (iv) any asset, the granting of a security interest in which would be void
or illegal under any applicable governmental law, rule or regulation, or
pursuant thereto would result in, or permit the termination of, such asset;

9



--------------------------------------------------------------------------------



 



     (v) any Newly Acquired Motor Vehicle;
     (vi) any LKE Account and deposit accounts used solely for payroll, payroll
taxes and other employee and benefit plans;
     (vii) any application for Trademarks filed in the United States Patent and
Trademark Office on the basis of any Grantor’s “intent-to-use” such Trademark
pursuant to 15 U.S.C. §1051 Section (b)(1) and for which a form evidencing use
of the mark in interstate commerce has not been filed pursuant to 15 U.S.C.
§1051(c) or (d) to the extent such application or Trademarks would be rendered
invalidated, canceled or abandoned due to the granting or enforcement of such
security interest;
     (viii) Accounts and related assets included as collateral security in any
Qualified Receivables Transaction;
     (ix) Investment Property consisting of Capital Securities of Swift Academy,
LLC and each of its Subsidiaries, if any, any Captive Insurance Company or any
Receivables Subsidiary (provided, that to the extent such Capital Securities of
any Receivables Subsidiary are permitted to be pledged pursuant to the terms of
the applicable Qualified Receivables Transaction, the grant of security interest
hereunder shall extend to such Capital Securities of such Receivables
Subsidiary);
     (x) assets (including proceeds thereof) subject to Liens under purchase
money Indebtedness or capital leases permitted under Section 4.09 of the
Indenture, to the extent such Indebtedness or capital leases contains a valid
prohibition on using such assets to secure other indebtedness; or
     (xi) any Rule 3-16 Excluded Property.
     SECTION 3.2. Security for Secured Obligations.
     This Security Agreement and the Collateral in which the Collateral Agent
for the benefit of the Secured Parties is granted a security interest hereunder
by the Grantors secure the payment and performance of all of the Secured
Obligations.
     SECTION 3.3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding:
     (a) the Grantors will remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein, and will perform all
of their duties and obligations under such contracts and agreements to the same
extent as if this Security Agreement had not been executed;
     (b) the exercise by the Collateral Agent of any of its rights hereunder
will not release any Grantor from any of its duties or obligations under any
such contracts or agreements included in the Collateral; and
     (c) no Secured Party will have any obligation or liability under any
contracts or agreements included in the Collateral by reason of this Security
Agreement, nor will any Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

10



--------------------------------------------------------------------------------



 



     SECTION 3.4. Distributions on Pledged Shares. In the event that any
Distribution with respect to any Capital Securities pledged hereunder is
permitted to be paid (in accordance with Section 4.07 of the Indenture), such
Distribution or payment may be paid directly to the applicable Grantor. If any
Distribution is made in contravention of Section 4.07 of the Indenture, such
Grantor shall hold the same segregated and in trust for the Collateral Agent
until paid to the Collateral Agent in accordance with Section 5.1.5.
     SECTION 3.5. Security Interest Absolute, etc. This Security Agreement,
shall in all respects be a continuing, absolute, unconditional and irrevocable
grant of security interest, and shall remain in full force and effect until the
Termination Date. All rights of the Secured Parties and the security interests
granted to the Collateral Agent (for its benefit and the ratable benefit of each
other Secured Party) hereunder, and all obligations of the Grantors hereunder,
shall, in each case, be absolute, unconditional and irrevocable irrespective of:
     (a) any lack of validity, legality or enforceability of any Note Document,
any of the Company Obligations or any other collateral security therefor or
guaranty with respect thereto;
     (b) the failure of any Secured Party (i) to assert any claim or demand or
to enforce any right or remedy against any Grantor or any other Person
(including any other Grantor) under the provisions of any Note Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
(including any other Grantor) of, or collateral securing, any Secured
Obligations;
     (c) any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Secured Obligations, or any other extension,
compromise or renewal of any Secured Obligations;
     (d) any reduction, limitation, impairment or termination of any Secured
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Grantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligations or otherwise;
     (e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Note Document;
     (f) any addition, exchange or release of any collateral or of any Person
that is (or will become) a Grantor (including the Grantors hereunder) of the
Secured Obligations, or any surrender or non-perfection of any collateral, or
any amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the Secured
Obligations; or
     (g) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Grantor (other than the
defense of payment in full in cash or performance in full);
     SECTION 3.6. Postponement of Subrogation. Each Grantor agrees that it will
not exercise any rights against another Grantor which it may acquire by way of
rights of subrogation under any Note Document to which it is a party. No Grantor
shall seek or be entitled to seek any contribution or

11



--------------------------------------------------------------------------------



 



reimbursement from any Grantor, in respect of any payment made under any Note
Document or otherwise, until following the Termination Date. Any amount paid to
such Grantor on account of any such subrogation rights prior to the Termination
Date shall be held in trust for the benefit of the Secured Parties and shall
immediately be paid and turned over to the Collateral Agent for the benefit of
the Secured Parties in the exact form received by such Grantor (duly endorsed in
favor of the Collateral Agent, if required), to be credited and applied against
the Secured Obligations, whether matured or unmatured, in accordance with
Section 7.1; provided that if such Grantor has made payment to the Secured
Parties of all or any part of the Secured Obligations and the Termination Date
has occurred, then at such Grantor’s request, the Collateral Agent (on behalf of
the Secured Parties) will, at the expense of such Grantor, execute and deliver
to such Grantor appropriate documents (without recourse and without
representation or warranty) necessary to evidence the transfer by subrogation to
such Grantor of an interest in the Secured Obligations resulting from such
payment. In furtherance of the foregoing, at all times prior to the Termination
Date, such Grantor shall refrain from taking any action or commencing any
proceeding against any other Grantor (or its successors or assigns, whether in
connection with a bankruptcy proceeding or otherwise) to recover any amounts in
respect of payments made under this Security Agreement to any Secured Party.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     In order to induce the Trustee to enter into the Indenture and for the
Holders to purchase the Notes, the Grantors represent and warrant to each
Secured Party as set forth below.
     SECTION 4.1. As to Capital Securities of the Subsidiaries, Investment
Property.
     (a) With respect to any direct Subsidiary of any Grantor that is
     (i) a corporation, business trust, joint stock company or similar Person,
all Capital Securities issued by such Subsidiary are duly authorized and validly
issued, fully paid and non-assessable, and represented by a certificate; and
     (ii) a partnership or limited liability company, no Capital Securities
issued by such Subsidiary (A) are dealt in or traded on securities exchanges or
in securities markets, (B) expressly provides that such Capital Securities are
securities governed by Article 8 of the UCC or (C) are held in a Securities
Account, except, with respect to this clause (a)(ii), Capital Securities (x) for
which the Collateral Agent is the registered owner or (y) with respect to which
the issuer has agreed in an authenticated record with such Grantor and the
Collateral Agent to comply with any instructions of the Collateral Agent without
the consent of such Grantor if an Event of Default has occurred and is
continuing.
     (b) Subject to the Intercreditor Agreement, each Grantor has delivered all
Certificated Securities constituting Collateral held by such Grantor on the
Closing Date to the Collateral Agent, together with duly executed undated blank
stock powers, or other equivalent instruments of transfer reasonably acceptable
to the Collateral Agent.
     (c) Subject to the Intercreditor Agreement, with respect to Uncertificated
Securities constituting Collateral in excess of $100,000 owned by any Grantor,
such Grantor has caused the issuer thereof either to (i) register the Collateral
Agent as the registered owner of such security or

12



--------------------------------------------------------------------------------



 



(ii) agree in an authenticated record with such Grantor and the Collateral Agent
that, if an Event of Default has occurred and is continuing, such issuer will
comply with instructions with respect to such security originated by the
Collateral Agent without further consent of such Grantor.
     (d) The percentage of the issued and outstanding Capital Securities of each
Subsidiary pledged by each Grantor hereunder is as set forth in Item A of
Schedule I.
     (e) Each Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other person, except
(i) the security interest created by this Agreement, (ii) the security interests
created in connection with the Credit Agreement, (iii) with regard to Capital
Securities, Liens permitted pursuant to clauses (1) and (9) of the definition of
“Permitted Liens” in the Indenture] and (iv) with regard to any Collateral other
than Capital Securities, any Permitted Liens.
     SECTION 4.2. Grantor Name, Location, etc.
     (a) The jurisdiction in which each Grantor is located for purposes of
Sections 9-301 and 9-307 of the UCC is set forth in Item A of Schedule II.
     (b) The Grantors do not have any trade names other than those set forth in
Item B of Schedule II hereto.
     (c) During the four months preceding the date hereof, no Grantor has been
known by any legal name different from the one set forth on the signature page
hereto, nor has such Grantor been the subject of any merger or other corporate
reorganization, except as set forth in Item C of Schedule II hereto.
     (d) Each Grantor’s federal taxpayer identification number is (and, during
the four months preceding the date hereof, such Grantor has not had a federal
taxpayer identification number different from that) set forth in Item D of
Schedule II hereto.
     (e) No Grantor is a party to any federal, state or local government
contract except as set forth in Item F of Schedule II hereto.
     (f) No Grantor maintains any Deposit Accounts, Securities Accounts or
Commodity Accounts with any Person, in each case, except as set forth on Item E
of Schedule II and clause (vi) of Section 3.1.
     (g) No Grantor is the beneficiary of any letters of credit with a value in
excess of $500,000, except as set forth on Item G of Schedule II.
     (h) No Grantor has Commercial Tort Claims (x) in which a suit has been
filed by such Grantor and (y) where the amount of damages reasonably expected to
be claimed exceeds $1,000,000, except as set forth on Item H of Schedule II.
     (i) Each Grantor’s organizational identification number is set forth in
Item I of Schedule II hereto.

13



--------------------------------------------------------------------------------



 



     (j) The name set forth on the signature page attached hereto is the true
and correct legal name (as defined in the UCC) of each Grantor.
     (k) Subject to Section 5.7(a), each Grantor has obtained a legal, valid and
enforceable consent of each issuer of any Letter of Credit to the assignment of
the Proceeds of such Letter of Credit to the Collateral Agent. No Grantor has
consented to, and is otherwise aware of, any Person (other than the Collateral
Agent pursuant hereto and the collateral agent under the Credit Agreement)
having control (within the meaning of Section 9-104 of the UCC) over, or any
other interest in any of such Grantor’s rights in respect thereof.
     (l) Each LKE Account is utilized solely in connection with the LKE Program.
     SECTION 4.3. Ownership, No Liens, etc. Each Grantor owns its Collateral,
except with respect to Intellectual Property Collateral that is not Owned
Intellectual Property Collateral, free and clear of any Lien, except for any
security interest (a) created by this Security Agreement, (b) subject to clause
(c) below, in the case of Collateral other than the Capital Securities pledged
hereunder, that is a Permitted Lien and (c) in the case of Capital Securities
pledged hereunder, Liens permitted pursuant to clauses (1) and (9) of the
definition of “Permitted Liens” in the Indenture. No effective UCC financing
statement or other filing similar in effect covering all or any part of such
Collateral is on file in any recording office, except those filed in favor of
the Collateral Agent relating to this Security Agreement, Permitted Liens
(subject to clause (c) above) or as to which a duly authorized termination
statement relating to such UCC financing statement or other instrument has been
delivered to the Collateral Agent on the Closing Date.
     SECTION 4.4. Possession of Inventory, Control; etc.
     (a) Each Grantor has, and agrees that it will maintain, exclusive
possession of its Documents, Instruments, Promissory Notes, Goods, Equipment and
Inventory, other than (i) Equipment and Inventory in transit in the ordinary
course of business, (ii) Equipment and Inventory that is in the possession or
control of a warehouseman, bailee agent or other Person (other than a Person
controlled by or under common control with such Grantor) that, either (x) all
such Equipment or Inventory in the possession of such third parties has an
aggregate fair market value of less than $500,000 or (y) all such third parties
have been notified of the security interest created in favor of the Secured
Parties pursuant to this Security Agreement, and have authenticated a record
acknowledging the security interest created in favor of the Secured Parties’
pursuant to this Security Agreement, (iii) Instruments or Promissory Notes that
have been, subject to the Intercreditor Agreement, delivered to the Collateral
Agent pursuant to Section 4.5. In the case of Equipment or Inventory described
in clause (ii) above, no lessor or warehouseman of any premises or warehouse
upon or in which such Equipment or Inventory is located has (i) issued any
warehouse receipt or other receipt in the nature of a warehouse receipt in
respect of any such Equipment or Inventory, (ii) issued any Document for any
such Equipment or Inventory, (iii) received notification of any Person’s
security interest (other than the security interest granted hereunder or under
any Permitted Lien) in any such Equipment or Inventory or (iv) any Lien on any
such Equipment or Inventory other than a Permitted Lien.
     (b) Each Grantor is the sole entitlement holder of its Accounts and no
other Person (other than the Collateral Agent pursuant to this Security
Agreement or any other Person with respect to Permitted Liens) has control or
possession of, or any other interest in, any of its Accounts that constitute
Collateral or any other securities or property credited thereto.

14



--------------------------------------------------------------------------------



 



     SECTION 4.5. Negotiable Documents, Instruments and Chattel Paper. Subject
to the Intercreditor Agreement, each Grantor has delivered to the Collateral
Agent possession of all originals of all Documents, Instruments, Promissory
Notes, and tangible Chattel Paper with a value in excess of $500,000 in the
aggregate owned or held by such Grantor on the Closing Date, which Documents,
Instruments, Promissory Notes and tangible Chattel Paper are set forth in Item B
of Schedule I.
     SECTION 4.6. Intellectual Property Collateral.
     (a) In respect of the Intellectual Property Collateral, as of the date
hereof:
     (i) set forth in Item A of Schedule III hereto is a complete and accurate
list of all issued United States Patents and Patent applications owned by each
Grantor that have been issued by or are pending at the United States Patent and
Trademark Office, and set forth in Item B of Schedule III hereto is a complete
and accurate list, in all material respects, of all written, exclusive, inbound
licenses of any material United States Patent and Patent application to which
any Grantor is a party;
     (ii) set forth in Item A of Schedule IV hereto is a complete and accurate
list of all United States Trademark applications and registrations owned by each
Grantor that are registered, or for which an application for registration has
been made, with the United States Patent and Trademark Office, and set forth in
Item B of Schedule IV hereto is a complete and accurate list, in all material
respects, of all written, exclusive, inbound licenses of any material United
States Trademark application and/or registration to which any Grantor is a
party; and
     (iii) set forth in Item A of Schedule V hereto is a complete and accurate
list of all United States Copyrights applications and registrations owned by
each Grantor that are registered, or for which an application for registration
has been made, with the United States Copyright Office; and set forth in Item B
of Schedule V hereto is a complete and accurate list, in all material respects,
of all written, exclusive, inbound licenses of any material United States
Copyright application and/or registration to which any Grantor is a party.
     (b) Except as disclosed on Schedule VI, in respect of each Grantor:
     (i) except as could not reasonably be expected to have a Material Adverse
Effect, the Intellectual Property Collateral set forth in Item A of Schedules
III through V of such Grantor, is valid, subsisting, unexpired and enforceable
and in compliance with all legal requirements (including timely payment of all
applicable filing, examination and maintenance fees and timely filing of all
applicable applications and affidavits of working, use and incontestability) and
has not been abandoned or adjudged invalid or unenforceable, in whole or in
part;
     (ii) except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor is the sole and exclusive owner of the entire right, title
and interest in and to its Owned Intellectual Property Collateral free of any
Liens (except for the Permitted Liens), such Grantor has the sole and exclusive
right to bring actions for infringement or misappropriation of its Owned
Intellectual Property Collateral and no written claim has been made to Grantor
that such Grantor is or may be, in conflict with, infringing, misappropriating,
diluting, misusing or otherwise violating any of the Intellectual Property
rights of any third party or that challenges such Grantor’s

15



--------------------------------------------------------------------------------



 



ownership, use, protectability, registerability, validity, or enforceability of
any Owned Intellectual Property Collateral and, to such Grantor’s knowledge,
there is no valid basis for any such claims;
     (iii) except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor has made all necessary filings and recordations, which it,
in its reasonable business judgment, deems advisable to protect its interest in
any Owned Intellectual Property Collateral that is material to the business of
such Grantor, including recordations of all of its interests in the United
States issuances, registrations and applications included in the Patent
Collateral, the Trademark Collateral and the Copyright Collateral in the United
States Patent and Trademark Office and the United States Copyright Office, as
appropriate, and has used legally required statutory notice, as applicable, in
connection with its use of any material, registered Patent, Trademark or
Copyright that is included in its Owned Intellectual Property Collateral;
     (iv) such Grantor has taken commercially reasonable steps intended to
safeguard its material Trade Secrets and to its knowledge (A) none of the
material Trade Secrets of such Grantor have been used, divulged, disclosed or
appropriated for the benefit of any Person other than the Grantor in a manner
that is reasonably likely to jeopardize the value of such Trade Secret to such
Grantor’s business; (B) Grantor has not misappropriated any Trade Secrets of any
other Person; and (C) no employee, independent contractor or agent of such
Grantor is in default or breach of any term of any employment agreement,
non-disclosure agreement, assignment of inventions agreement or similar
agreement or contract with respect to the protection, ownership, development,
use or transfer of such Grantor’s Intellectual Property Collateral;
     (v) no action by such Grantor is currently pending or threatened in writing
which asserts that any third party is infringing, misappropriating, diluting,
misusing or voiding any of its Owned Intellectual Property Collateral and, to
such Grantor’s knowledge, no third party is infringing upon, misappropriating,
diluting, misusing or voiding any of its Owned Intellectual Property Collateral,
except as could not reasonably be excepted to have a Material Adverse Effect;
     (vi) except as could not reasonably be expected to have a Material Adverse
Effect, no settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by such Grantor or to which such
Grantor is bound that adversely affects its rights to own or use any
Intellectual Property Collateral;
     (vii) except as could not reasonably be expected to have a Material Adverse
Effect, except for the Permitted Liens, such Grantor has not made a previous
assignment, sale, transfer or agreement constituting a present or future
assignment, sale or transfer of any Intellectual Property Collateral for
purposes of granting a security interest or as collateral that has not been
terminated or released;
     (viii) such Grantor uses adequate standards of quality in its manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with any Trademarks owned by such Grantor and
has taken commercially reasonable action necessary to ensure that all licensees
of any Trademarks owned by such Grantor use such adequate standards of quality;

16



--------------------------------------------------------------------------------



 



     (ix) no final holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s right in, any Intellectual Property Collateral, except as could
not reasonably be expected to have a Material Adverse Effect;
     (x) except as could not reasonably be expected to have a Material Adverse
Effect, the consummation of the transactions contemplated by the Indenture and
this Security Agreement will not result in the termination or material
impairment of any of such Grantor’s rights in any of the Intellectual Property
Collateral; and
     (xi) to such Grantor’s knowledge, such Grantor owns or otherwise has the
right to use all Intellectual Property Collateral used in or necessary for the
conduct of such Grantor’s business.
     SECTION 4.7. Validity, etc.
     (a) This Security Agreement creates a valid security interest in the
Collateral securing the payment of the Secured Obligations.
     (b) Each Grantor has filed or caused to be filed all UCC-1 financing
statements in the filing office for each Grantor’s jurisdiction of organization
listed in Item A of Schedule II (collectively, the “Filing Statements”) (or has
authenticated and delivered to the Collateral Agent the Filing Statements
suitable for filing in such offices) and has taken, subject to the Intercreditor
Agreement, all other:
     (i) actions necessary to obtain control of the Collateral as provided in
Sections 9-104, 9-105, 9-106 and 9-107 of the UCC (subject to any extensions
permitted by the Collateral Agent in its reasonable discretion); and
     (ii) actions necessary to perfect the Collateral Agent’s security interest
with respect to any Collateral evidenced by a Certificate of Title including,
without limitation, pursuant to Section 4.6.
     (c) Upon the filing of the Filing Statements and the Intellectual Property
Collateral security agreements for all United States Copyrights, Patents and
Trademarks owned, and for all United States Copyrights exclusively licensed, by
such Grantor with the appropriate agencies therefor, the security interests
created under this Security Agreement shall constitute a perfected security
interest in the Collateral described on such Filing Statements and such
Intellectual Property Collateral security agreements in favor of the Collateral
Agent on behalf of the Secured Parties to the extent that a security interest
therein may be perfected by filing pursuant to the relevant UCC, the United
States Patent and Trademark Office, and the United States Copyright Office,
prior to all other Liens, except for Permitted Liens that by operation of law or
contract have priority over the Liens securing the Obligations (in which case
such security interest shall be junior in priority of right only to the
Permitted Liens until the obligations secured by such Permitted Liens have been
satisfied). Notwithstanding anything to the contrary herein or in any other Note
Document, no Grantor shall be obligated to take any actions to perfect the
security interest granted hereunder in any Intellectual Property Collateral
issued, registered, applied for, or otherwise existing in any jurisdiction
outside of the United States.
     (d) Upon satisfaction of the requirements set forth in Section 5.6(c) with
respect to such Collateral evidenced by a Certificate of Title, the security
interests created under this

17



--------------------------------------------------------------------------------



 



Security Agreement shall constitute a perfected security interest in such
Collateral in favor of the Collateral Agent on behalf of the Secured Parties,
prior to all other Liens (other than Permitted Liens that by operation of law or
contract have priority over the Liens securing the Obligations).
     (e) Each Grantor has executed and delivered to the Collateral Agent,
Intellectual Property Collateral security agreements for all United States
Copyrights, Patents and Trademarks owned by such Grantor, including all
Copyrights, Patents and Trademarks on Schedules III, IV and V.
     SECTION 4.8. Authorization, Approval, etc. Subject to the Intercreditor
Agreement, except as have been obtained or made and are in full force and
effect, no authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or any other third party is required
either
     (a) for the grant by the Grantors of the security interest granted hereby
or for the execution, delivery and performance of this Security Agreement by the
Grantors;
     (b) for the perfection or maintenance of the security interests hereunder
including the second priority (subject to Permitted Liens) nature of such
security interest (except with respect to the Filing Statements or, with respect
to Intellectual Property Collateral, the recordation of any agreements with the
United States Patent and Trademark Office or the United States Copyright Office
or corresponding offices in other countries of the world, or with respect to
Deposit Accounts or Investment Property, the execution of a Control Agreement,
or with respect to any Letter of Credit Rights obtaining the consent of the
issuer thereunder) or the exercise by the Collateral Agent of its rights and
remedies hereunder; or
     (c) for the exercise by the Collateral Agent of the voting or other rights
provided for in this Security Agreement, except (i) with respect to any
securities issued by a Subsidiary of the Grantors, as may be required in
connection with a disposition of such securities by laws affecting the offering
and sale of securities generally, the remedies in respect of the Collateral
pursuant to this Security Agreement and (ii) any “change of control” or similar
filings required by state licensing agencies.
     SECTION 4.9. Best Interests. It is in the best interests of each Grantor to
execute this Security Agreement inasmuch as such Grantor will, as a result of
being a Subsidiary or an Affiliate of the Company, derive substantial direct and
indirect benefits from the issuance of the Notes pursuant to the Indenture, and
each Grantor agrees that the Secured Parties are relying on this representation
in agreeing to purchase such Notes pursuant to the Indenture from the Company.
ARTICLE V
COVENANTS
     Each Grantor covenants and agrees that, until the Termination Date, such
Grantor will perform, comply with and be bound by the obligations set forth
below.

18



--------------------------------------------------------------------------------



 



     SECTION 5.1. As to Investment Property, etc.
     SECTION 5.1.1. Capital Securities of Subsidiaries. No Grantor will allow
any of its Subsidiaries:
     (a) that is a corporation, business trust, joint stock company or similar
Person, to issue Uncertificated Securities;
     (b) that is a partnership or limited liability company, to (i) issue
Capital Securities that are to be dealt in or traded on securities exchanges or
in securities markets, (ii) expressly provide in its Organization Documents that
its Capital Securities are securities governed by Article 8 of the UCC, or
(iii) place such Subsidiary’s Capital Securities in a Securities Account; and
     (c) to issue Capital Securities in addition to or in substitution for the
Capital Securities pledged hereunder, except to such Grantor (and such Capital
Securities are immediately pledged and delivered to the Collateral Agent
pursuant to the terms of this Security Agreement).
     SECTION 5.1.2. Investment Property (other than Certificated Securities).
     (a) With respect to any Securities Accounts, Commodity Accounts, Commodity
Contracts or Security Entitlements constituting Investment Property (other than
LKE Accounts) owned or held by any Grantor, such Grantor will cause (i) the
intermediary maintaining any such Investment Property with a principal balance
in excess of $200,000 or (ii) if the aggregate principal balance for all such
Investment Property exceeds $1,000,000, each intermediary maintaining any
Investment Property, in each case to execute a Control Agreement relating to
such Investment Property pursuant to which such intermediary agrees to comply
with the Collateral Agent’s instructions with respect to such Investment
Property without further consent by such Grantor. Notwithstanding the foregoing,
the Collateral Agent agrees that it shall not give such instructions unless a
Event of Default has occurred and is continuing.
     (b) If the aggregate value of all Uncertificated Securities (other than
Uncertificated Securities credited to a Securities Account) owned or held by any
Grantor exceeds $200,000, such Grantor will cause the issuer of such securities
to either (i) register the Collateral Agent as the registered owner thereof on
the books and records of the issuer or (ii) execute a Control Agreement relating
to such Investment Property pursuant to which the issuer agrees to comply with
the Collateral Agent’s instructions with respect to such Uncertificated
Securities without further consent by such Grantor.
     SECTION 5.1.3. Certificated Securities (Stock Powers). Each Grantor agrees
that all Certificated Securities, including the Capital Securities delivered by
such Grantor pursuant to this Security Agreement, will be accompanied by duly
executed undated blank stock powers, or other equivalent instruments of transfer
reasonably acceptable to the Collateral Agent.
     SECTION 5.1.4. Continuous Pledge. Each Grantor will (subject to the terms
of the Indenture) deliver to the Collateral Agent and at all times keep pledged
to the Collateral Agent pursuant hereto, on a second-priority, perfected basis
all Investment Property, all dividends and Distributions with respect thereto,
all Payment Intangibles to the extent they are evidenced by a Document,
Instrument, Promissory Note or Chattel Paper, and all interest and principal
with respect to such Payment Intangibles to the extent required hereunder, and
all Proceeds and rights from time to time received by or distributable to such

19



--------------------------------------------------------------------------------



 



Grantor in respect of any of the foregoing Collateral. Each Grantor agrees that
it will, promptly following receipt thereof, deliver to the Collateral Agent
possession of all originals of negotiable Documents, Instruments, Promissory
Notes and Chattel Paper that it acquires following the Closing Date to the
extent required hereunder.
     SECTION 5.1.5. Voting Rights; Dividends, etc. Each Grantor agrees:
     (a) promptly upon receipt of notice of the occurrence and continuance of an
Event of Default from the Trustee and without any request therefor by the
Collateral Agent, so long as such Event of Default shall continue, to deliver
(properly endorsed where required hereby or requested by the Collateral Agent)
to the Collateral Agent all dividends and Distributions with respect to
Investment Property, all interest, principal, other cash payments on Payment
Intangibles, and all Proceeds of the Collateral, in each case thereafter
received by such Grantor, all of which shall be held by the Collateral Agent as
additional Collateral; and
     (b) with respect to Collateral consisting of general partnership interests
or limited liability company interests, to promptly modify its Organization
Documents to admit the Collateral Agent as a general partner or member, as
applicable, promptly upon the occurrence and continuance of an Event of Default
and so long as the Collateral Agent has notified such Grantor of the Collateral
Agent’s intention to exercise its voting power under this clause,
     (i) that the Collateral Agent may exercise (to the exclusion of such
Grantor) the voting power and all other incidental rights of ownership with
respect to any Investment Property constituting Collateral and such Grantor
hereby grants the Collateral Agent an irrevocable proxy, exercisable under such
circumstances, to vote such Investment Property; and
     (ii) to promptly deliver to the Collateral Agent such additional proxies
and other documents as may be necessary to allow the Collateral Agent to
exercise such voting power.
All dividends, Distributions, interest, principal, cash payments, Payment
Intangibles and Proceeds that may at any time and from time to time be held by
such Grantor, but which such Grantor is then obligated to deliver to the
Collateral Agent, shall, until delivery to the Collateral Agent, be held by such
Grantor separate and apart from its other property in trust for the Collateral
Agent. The Collateral Agent agrees that unless an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have given the notice
referred to in clause (b), such Grantor will have the exclusive voting power
with respect to any Investment Property constituting Collateral and the
Collateral Agent will, upon the written request of such Grantor, promptly
deliver such proxies and other documents, if any, as shall be reasonably
requested by such Grantor which are necessary to allow such Grantor to exercise
that voting power; provided that no vote shall be cast, or consent, waiver, or
ratification given, or action taken by such Grantor that would impair any such
Collateral or be inconsistent with or violate any provision of any Note
Document.
     SECTION 5.2. Change of Name, etc. No Grantor will change its name or place
of incorporation or organization or federal taxpayer identification number
except upon one (1) Business Day prior written notice to the Collateral Agent.
     SECTION 5.3. As to Accounts; Collateral Account.

20



--------------------------------------------------------------------------------



 



     (a) Each Grantor shall have the right to collect all Accounts so long as no
Event of Default shall have occurred and be continuing.
     (b) Upon (i) the occurrence and continuance of an Event of Default and (ii)
the delivery of notice by the Collateral Agent to each Grantor, all Proceeds of
Collateral received by such Grantor (including in respect of Accounts) shall be
delivered in kind to the Collateral Agent for deposit in a Deposit Account of
such Grantor maintained with the Collateral Agent or another financial
institution reasonably satisfactory to the Collateral Agent (the “Collateral
Account”), and such Grantor shall not commingle any such Proceeds, and shall
hold separate and apart from all other property, all such Proceeds in express
trust for the benefit of the Collateral Agent until delivery thereof is made to
the Collateral Agent.
     (c) Following the delivery of notice pursuant to clause (b)(ii), the
Collateral Agent shall have the right to apply any amount in the Collateral
Account to the payment of any Secured Obligations which are due and payable.
     (d) With respect to each of the Collateral Accounts, it is hereby confirmed
and agreed that (i) deposits in such Collateral Account are subject to a
security interest as contemplated hereby, (ii) such Collateral Account shall be
under the control of the Collateral Agent and (iii) the Collateral Agent shall
have the sole right of withdrawal over such Collateral Account.
     SECTION 5.4. As to Grantors’ Use of Collateral.
     (a) Subject to clause (b), each Grantor (i) may in the ordinary course of
its business, at its own expense, sell, lease or furnish under the contracts of
service any of the Inventory normally held by such Grantor for such purpose, and
use and consume, in the ordinary course of its business, any raw materials, work
in process or materials normally held by such Grantor for such purpose,
(ii) will, at its own expense, endeavor to collect, as and when due, all amounts
due with respect to any of the Collateral, including the taking of such action
with respect to such collection as the Collateral Agent may request following
the occurrence of an Event of Default or, in the absence of such request, as
such Grantor may deem advisable, and (iii) may grant, in the ordinary course of
business, to any party obligated on any of the Collateral, any rebate, refund or
allowance to which such party may be lawfully entitled, and may accept, in
connection therewith, the return of Goods, the sale or lease of which shall have
given rise to such Collateral.
     (b) At any time following the occurrence and during the continuance of an
Event of Default, whether before or after the maturity of any of the Secured
Obligations, the Collateral Agent may (i) revoke any or all of the rights of
each Grantor set forth in clause (a), (ii) notify any parties obligated on any
of the Collateral to make payment to the Collateral Agent of any amounts due or
to become due thereunder and (iii) enforce collection of any of the Collateral
by suit or otherwise and surrender, release, or exchange all or any part
thereof, or compromise or extend or renew for any period (whether or not longer
than the original period) any indebtedness thereunder or evidenced thereby.
     (c) Upon the request of the Collateral Agent following the occurrence and
during the continuance of an Event of Default, each Grantor will, at its own
expense, notify any parties obligated on any of the Collateral to make payment
to the Collateral Agent of any amounts due or to become due thereunder.

21



--------------------------------------------------------------------------------



 



     (d) At any time following the occurrence and during the continuation of an
Event of Default, the Collateral Agent may endorse, in the name of such Grantor,
any item, howsoever received by the Collateral Agent, representing any payment
on or other Proceeds of any of the Collateral.
     SECTION 5.5. As to Intellectual Property Collateral. Each Grantor covenants
and agrees to comply with the following provisions as such provisions relate to
any Intellectual Property Collateral material to the business of such Grantor:
     (a) with respect to its Owned Intellectual Property Collateral, such
Grantor shall not (i) do or knowingly fail to perform any act whereby any of the
Patent Collateral is likely to lapse or become abandoned or dedicated to the
public or unenforceable, (ii) itself or permit any of its licensees to (A) fail
to continue to use any of the Trademark Collateral in order to maintain the
Trademark Collateral in full force free from any claim of abandonment for
non-use, (B) fail to maintain at least the quality of products and services
offered under the Trademark Collateral as of the date hereof, (C) fail to employ
the Trademark Collateral registered with any federal or state or foreign
authority with an appropriate notice of such registration to the extent legally
required, (D) adopt or use any other Trademark which is confusingly similar or a
colorable imitation of any of the Trademark Collateral, unless rights in such
Trademark Collateral inure solely to Grantor and do not infringe or weaken the
validity or enforceability of any of the Intellectual Property Collateral or
(E) do or knowingly permit any act or knowingly omit to do any act whereby any
of the Trademark Collateral is likely to lapse or become invalid or
unenforceable, or (iii) do or knowingly permit any act or knowingly omit to do
any act whereby any of the Copyright Collateral or any of the Trade Secrets
Collateral is likely to lapse or become invalid or unenforceable or placed in
the public domain except upon expiration of the end of an unrenewable term of a
registration thereof, unless, in the case of any of the foregoing requirements
in clauses (i), (ii) and (iii), the lapse, abandonment, failure to maintain
quality, invalidation or unenforceability in respect of any item of such Owned
Intellectual Property Collateral (individually and collectively, “Abandonment”
or “Abandoned”) could not reasonably be expected to have a Material Adverse
Effect;
     (b) such Grantor shall promptly notify the Collateral Agent if it knows, or
has reason to know, that any application or registration relating to any
material item of the Intellectual Property Collateral is likely to become
Abandoned, dedicated to the public or placed in the public domain or deemed
invalid or unenforceable, or of any materially adverse determination or
development (including any such determination or development in, any proceeding
in the United States Patent and Trademark Office, the United States Copyright
Office or any foreign counterpart thereof or any court) regarding such Grantor’s
ownership of any such Intellectual Property Collateral, its right to register
the same or to keep and maintain and enforce the same, unless such Abandonment,
determination or development could not reasonably be expected to have a Material
Adverse Effect;
     (c) such Grantor shall (i) within ninety (90) days of such Grantor or any
of its agents on its behalf, employees on its behalf, or designees on its behalf
filing an application for the registration of any Patent or Trademark with the
United States Patent and Trademark Office or obtaining an ownership interest in
any United States Patent or Trademark application or registration or (ii) within
thirty (30) days of such Grantor or any of its agents on its behalf, employees
on its behalf, or designees on its behalf filing an application for the
registration of any Copyright at the United States Copyright Office or obtaining
an ownership interest in, or becoming an exclusive licensee of any material
United States Patent, Trademark or Copyright application or registration
pursuant to a written agreement, inform the Collateral Agent, and

22



--------------------------------------------------------------------------------



 



Schedule VII (as such Schedule may be amended from time to time by the Grantors)
(any such office a “Motor Vehicle Title Office”), and only the employees listed
on promptly execute and deliver an Intellectual Property Security Agreement
substantially in the form set forth as Exhibits A, B or C hereto as applicable
and any such other documents as the Administrative Agent may reasonably request
to evidence the Collateral Agent’s security interest in such Owned Intellectual
Property Collateral; and
     (d) such Grantor shall take all commercially reasonable steps, including in
any proceeding before the United States Patent and Trademark Office and the
United States Copyright Office, to maintain and pursue any application (and to
obtain the relevant registration) filed with respect to, and to maintain any
registration of its Owned Intellectual Property Collateral, including the filing
of applications for renewal, affidavits of use, affidavits of incontestability
and opposition, interference and cancellation proceedings and the payment of
fees and taxes (except to the extent that Abandonment is permitted under the
foregoing clause (a) or (b)).
     SECTION 5.6. As to Motor Vehicles. Each Grantor covenants and agrees to
comply with the following provisions as such provisions relate to any Motor
Vehicles (other any Non-Fleet Type Motor Vehicle) of such Grantor:
     (a) (i)(A) In the case of such Motor Vehicles owned by any Grantor on the
Closing Date, within thirty (30) days after the Closing Date (or such later
dates from time to time as the Administrative Agent may consent to in its
discretion) and (B) in the case of such Motor Vehicles acquired by any Grantor
following the Closing Date, (I) within 45 days after the end of the first three
Fiscal Quarters of each Fiscal Year, and (II) within 90 days after the end of
the fourth Fiscal Quarter of each Fiscal Year, in each case the Grantors shall
deliver to the Collateral Agent a list of (x) all Motor Vehicles which
constitute Collateral, (y) all Newly Acquired Motor Vehicles, the purchase date
thereof and, if applicable, the Newly Acquired Motor Vehicle Financing in
respect thereof, and (z) all Motor Vehicles that were previously designated
Newly Acquired Motor Vehicles and are no longer designated as such, which lists
shall be in form and substance satisfactory to the Collateral Agent and shall
include schedules setting forth the depreciated value of each such Motor Vehicle
which constitutes Collateral; (ii) upon the Collateral Agent’s reasonable
request at any time or times on or after the occurrence and continuance of an
Event of Default, each Grantor shall, at its expense, deliver or cause to be
delivered to the Collateral Agent written appraisals as to Motor Vehicles that
constitute Collateral in form, scope and methodology reasonably acceptable to
the Collateral Agent and by an appraiser acceptable to the Collateral Agent,
addressed to the Collateral Agent and upon which the Collateral Agent is
expressly permitted to rely; (iii) each such Motor Vehicle that constitutes
Collateral is and shall be used in each Grantor’s business and not for personal,
family, household or farming use; and (iv) as between the Collateral Agent and
such Grantor, the Grantor assumes all responsibility and liability arising from
the use of Motor Vehicles that constitute Collateral.
     (b) (i) Pursuant to a grant of authority by the Collateral Agent, such
Grantor shall hold and retain in trust for the Collateral Agent, physical
possession of the original Certificates of Title (or similar instruments)
relating to each Motor Vehicle that constitutes Collateral owned by such Grantor
for so long as such Motor Vehicle shall be so owned (it being understood and
agreed that no Grantor shall be required to physically possess a Certificate of
Title for any Motor Vehicle registered in a jurisdiction which has enacted an
electronic lien recording or transfer process that prevents or does not
contemplate issuance of a physical Certificate of Title), (ii) to the extent a
physical Certificate of Title is issued, such Grantor shall hold all such
original Certificates of Title under lock and key, in a safe, fireproof location
at the office(s) designated by the Company on

23



--------------------------------------------------------------------------------



 



Schedule VII shall have access to such Motor Vehicle Title Offices (as such
Schedule may be amended from time to time by the Grantors), (iii) (A) within
thirty (30) days following the Issue Date (or such later dates from time to time
as are consented to by the Collateral Agent in its discretion, provided that the
Collateral Agent shall be deemed to have consented if the collateral agent for
the Credit Agreement has consented to such extension under the comparable
provision of the first lien security agreement) for any such Motor Vehicle owned
on the Closing Date by such Grantor (other than any Newly Acquired Motor
Vehicle) and (B) promptly after the acquisition of any Motor Vehicle (other than
any Newly Acquired Motor Vehicle) by such Grantor or any Newly Acquired Motor
Vehicle of such Grantor ceasing to be a Newly Acquired Motor Vehicle (but in no
event later than twenty (20) business days after such acquisition or cessation,
such Grantor shall, in each case (x) cause the recordation or notation of the
Collateral Agent’s security interest either on the Certificates of Title or
otherwise pursuant to the applicable jurisdiction’s electronic lien recording
process in respect of each such Motor Vehicle and (y) take such other action as
the Collateral Agent or the Motor Vehicle Monitor shall deem appropriate to
perfect the security interest created hereunder in all such Motor Vehicles and
deliver such other satisfactory evidence thereof as the Collateral Agent or the
Motor Vehicle Monitor may request. For the avoidance of doubt, any Newly
Acquired Motor Vehicle that ceases to be a Newly Acquired Motor Vehicle pursuant
to the definition thereof shall become Collateral and such Grantor shall take
all steps to cause the recordation or notation of the Collateral Agent’s
security interest in such Collateral in accordance with this Section 5.6.
     (c) (i) such Grantor shall, at reasonable times during normal business
hours and upon two Business Days’ notice to Parent, provide access to the Motor
Vehicle Title Offices to the Motor Vehicle Monitor to allow the Motor Vehicle
Monitor (A) to examine (and photocopy or otherwise image) the original
Certificates of Title with respect to Motor Vehicles that are Collateral held by
such Grantor, and any documents related thereto, and (B) to assess the standard
of care used by the Grantors in holding such original Certificates of Title and
taking actions to perfect the security interest created hereunder (it being
understood that, so long as no Event of Default has occurred, such examinations
and assessments shall take place no more than four times per calendar year) and
(ii) such Grantor shall otherwise assist, and cooperate with, the Motor Vehicle
Monitor in the performance of its activities in its capacity as the Motor
Vehicle Monitor (including providing any information reasonably requested by the
Motor Vehicle Monitor in its capacity as such).
     (d) Pursuant to a power of attorney granted by the Collateral Agent,
designated employees of the Grantors shall have the authorization to act as
agents and attorneys-in-fact for and on behalf of the Collateral Agent to make,
execute and deliver any and all Certificate of Title(s), Transfer of Ownership
and other release documents necessary to terminate the Collateral Agent’s liens,
rights, title and interest in and to Motor Vehicles that are Collateral;
provided that the use of such power of attorney by such designated employees
shall only be permitted (and any use of such power of attorney not permitted
hereby shall be a breach of this Agreement) if such use is permitted by the
terms of such power of attorney and (i) the Secured Obligations have been fully
satisfied, (ii) the Indenture or other Note Documents expressly authorize such a
release in the ordinary course of such Grantor’s business, or (iii) such Grantor
has received the Collateral Agent’s express approval in writing that such
termination is authorized.
     (e) Upon any breach of any of Sections 5.6(a) through (d) or after the
occurrence and during the continuance of an Event of Default, the Collateral
Agent may, (i) terminate the authorization of the Grantors to hold physical
possession of any physically-issued original Certificates of Title with respect
to Motor Vehicles that are Collateral by giving the Company written notice
thereof, and, with five Business Days of such termination, each Grantor must
deliver

24



--------------------------------------------------------------------------------



 



all such physically-issued original Certificates of Title to the Collateral
Agent (or a sub-agent thereof designated by the Collateral Agent)and (ii) revoke
the power of attorney described in Section 5.6(d) by giving the Company written
notice thereof.
     (f) Without limiting Section 6.1, at any time after a breach of any of
Sections 5.6(a) through (d) or after the occurrence of an Event of Default, each
Grantor hereby irrevocably appoints the Collateral Agent (and any of its
sub-agents) as its attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, for the purpose of
(i) executing on behalf of such Grantor title or ownership applications for
filing with appropriate state agencies to enable Motor Vehicles constituting
Collateral now owned or hereafter acquired by such Grantor to be retitled and
the Collateral Agent listed as lienholder thereon, (ii) filing such applications
with such state agencies and (iii) executing such other documents and
instruments on behalf of, and taking such other action in the name of, such
Grantor as the Collateral Agent may deem necessary or advisable to accomplish
the purposes hereof (including, without limitation, the purpose of creating in
favor of the Collateral Agent a first priority (subject to Permitted Liens that
by operation of law or contract have priority over the Liens securing the
Obligations) perfected lien on the Motor Vehicles constituting Collateral and
exercising the rights and remedies of the Collateral Agent under Section 7.1).
Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.
     SECTION 5.7. As to Letter-of-Credit Rights.
     (a) Each Grantor, by granting a security interest in its Letter-of-Credit
Rights to the Collateral Agent, intends to (and hereby does) collaterally assign
to the Collateral Agent its rights (including its contingent rights ) to the
Proceeds of all Letter-of-Credit Rights of which it is or hereafter becomes a
beneficiary or assignee. Such Grantor will promptly use its commercially
reasonable best efforts to cause the issuer of each Letter of Credit and each
nominated person (if any) with respect thereto to consent to such assignment of
the Proceeds thereof in a consent agreement in form and substance satisfactory
to the Collateral Agent and deliver written evidence of such consent to the
Collateral Agent.
     (b) Upon the occurrence of an Event of Default, such Grantor will, promptly
upon request by the Collateral Agent, (i) notify (and such Grantor hereby
authorizes the Collateral Agent to notify) the issuer and each nominated person
with respect to each of the Letters of Credit that the Proceeds thereof have
been assigned to the Collateral Agent hereunder and any payments due or to
become due in respect thereof are to be made directly to the Collateral Agent
and (ii) arrange for the Collateral Agent to become the transferee beneficiary
Letter of Credit.
     SECTION 5.8. As to Commercial Tort Claims. If any Grantor shall obtain an
interest in any Commercial Tort Claim with a potential value in excess of
$1,000,000, such Grantor shall within thirty (30) days of obtaining such
interest sign and deliver documentation acceptable to the Administrative Agent
granting a security interest under the terms and provisions of this Agreement in
and to such Commercial Tort Claim.
     SECTION 5.9. [Reserved]
     SECTION 5.10. Further Assurances, etc. Each Grantor agrees that, from time
to time at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that the Collateral Agent may reasonably request, in order to perfect, preserve
and protect any security interest granted or purported to be granted hereby or
to enable

25



--------------------------------------------------------------------------------



 



the Collateral Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral (except, with respect to Intellectual Property
Collateral, the parties acknowledge that the obligation with respect to
perfection shall apply only to the United States). Without limiting the
generality of the foregoing, such Grantor will
     (a) from time to time upon the reasonable request of the Collateral Agent,
(i) promptly deliver to the Collateral Agent such stock powers, instruments and
similar documents, reasonably satisfactory in form and substance to the
Collateral Agent, with respect to such Collateral as the Collateral Agent may
request and (ii) after the occurrence and during the continuance of any Event of
Default, promptly transfer any securities constituting Collateral into the name
of any nominee designated by the Collateral Agent if any Collateral shall be
evidenced by an Instrument, negotiable Document, Promissory Note or tangible
Chattel Paper, deliver and pledge to the Collateral Agent hereunder such
Instrument, negotiable Document, Promissory Note or tangible Chattel Paper duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to the Collateral Agent;
     (b) file (and hereby authorizes the Collateral Agent to file) such Filing
Statements or continuation statements, or amendments thereto, and such other
instruments or notices (including any assignment of claim form under or pursuant
to the federal assignment of claims statute, 31 U.S.C. § 3726, any successor or
amended version thereof or any regulation promulgated under or pursuant to any
version thereof), as the Collateral Agent may reasonably request in order to
perfect and preserve the security interests and other rights granted or
purported to be granted to the Collateral Agent hereby;
     (c) deliver to the Collateral Agent and at all times keep pledged to the
Collateral Agent pursuant hereto, on a second-priority, perfected basis, at the
request of the Collateral Agent, all Investment Property constituting
Collateral, all dividends and Distributions (but, in the case of cash dividends
and Distributions, only in the case of the occurrence and continuance of an
Event of Default) with respect thereto, and all interest and principal with
respect to Promissory Notes (but, in the case of such interests and principal
paid in cash, only in the case of the occurrence and continuance of an Event of
Default), and all Proceeds and rights from time to time received by or
distributable to such Grantor in respect of any of the foregoing Collateral to
the extent required hereunder;
     (d) [Reserved]
     (e) not take or omit to take any action the taking or the omission of which
would result in any impairment or alteration of any obligation of the maker of
any Payment Intangible or other Instrument constituting Collateral, except as
provided in Section 5.4;
     (f) not create any tangible Chattel Paper with a value in excess of
$500,000 without placing a legend on such tangible Chattel Paper reasonably
acceptable to the Collateral Agent indicating that the Collateral Agent has a
security interest in such Chattel Paper;
     (g) furnish to the Collateral Agent, from time to time at the Collateral
Agent’s reasonable request, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Collateral Agent may request, all in reasonable detail; and
     (h) to the extent required under this Agreement, do all things reasonably
requested by the Collateral Agent in accordance with this Security Agreement in
order to enable the

26



--------------------------------------------------------------------------------



 



Collateral Agent to have and maintain control over the Collateral consisting of
Motor Vehicles, Investment Property, Deposit Accounts, Letter-of-Credit-Rights
and Electronic Chattel Paper.
     With respect to the foregoing and the grant of the security interest
hereunder, each Grantor hereby authorizes the Collateral Agent to file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the Collateral in any jurisdiction and with any filing
officers as the Collateral Agent may deem necessary or advisable and to make all
relevant filings with the United States Patent and Trademark Office and the
United States Copyright Office in respect of the United States Owned
Intellectual Property Collateral. Each Grantor hereby authorizes the Collateral
Agent to file financing statements describing as the collateral covered thereby
“all of the debtor’s personal property or assets now existing or hereafter
acquired” or words to that effect, notwithstanding that such wording may be
broader in scope than the Collateral described in this Security Agreement.
     SECTION 5.11. Deposit Accounts. (a) No Grantor shall establish or maintain,
any demand, time, savings, passbook or similar account, except for such accounts
maintained with a bank (as defined in Section 9-102 of the UCC) whose
jurisdiction (determined in accordance with Section 9-304 of the UCC) is within
a State of the United States. For each Deposit Account (other than (i) the LKE
Accounts utilized in connection with the LKE Program, (ii) any other Deposit
Account used solely for payroll, payroll taxes, and other employee wage and
benefit payments, (iii) any Deposit Account that either (I) a Control Agreement
complying with the requirements set forth below in this Section 5.11 is executed
and delivered to the Collateral Agent on or before thirty (30) days after the
Closing Date (or such later dates from time to time as the Collateral Agent may
consent to in its discretion) or (II) is closed on or before thirty (30) days
after the Closing Date (or such later dates from time to time as the Collateral
Agent may consent to in its discretion) and (iv) any other Deposit Accounts
maintained by any Grantor so long as the principal balance in (x) any single
Deposit Account does not exceed $100,000 at any time and (y) all such Deposit
Accounts does not exceed $500,000 in the aggregate at any time), the respective
Grantor shall cause the bank with which the Deposit Account is maintained to
execute and deliver to the Collateral Agent, on or before the Closing Date or,
with respect to any Deposit Account established after the Closing Date, at the
time of the establishment of the respective Deposit Account, a Control Agreement
in form and substance reasonably satisfactory to the Collateral Agent pursuant
to which such bank agrees to comply with the Collateral Agent’s instructions
with respect to such Deposit Account without further consent by such Grantor.
Notwithstanding the foregoing, the Collateral Agent agrees that it shall not
give such instructions unless an Event of Default has occurred and is
continuing. If any bank with which such a Deposit Account is maintained refuses
to, or does not, enter into such a Control Agreement, then the respective
Grantor shall promptly (and in any event prior to thirty (30) days after the
Closing Date (or such later dates from time to time as the Collateral Agent may
consent to in its discretion or, with respect to any Deposit Account established
after the Closing Date, thirty (30) days after the establishment of such account
(or such later dates from time to time as the Collateral Agent may consent to in
its discretion) close the respective Deposit Account and transfer all balances
therein to the Collateral Account or another Deposit Account meeting the
requirements of this Section 5.11.
     (b) After the date of this Agreement, no Grantor shall establish any new
demand, time, savings, passbook or similar account, except for Deposit Accounts
established and maintained with banks and meeting the requirements of preceding
clause (a). At the time any such Deposit Account is established, the appropriate
Control Agreement shall be entered into in accordance with the requirements of
preceding clause (a) and the respective Grantor shall furnish to the Collateral
Agent a supplement to Item F of Schedule II hereto containing the relevant
information with respect to the respective Deposit Account and the bank with
which same is established.

27



--------------------------------------------------------------------------------



 



     SECTION 5.12. As to IEL Notes. The Grantors shall provide a written
statement to the Collateral Agent at the end of each Fiscal Quarter setting
forth the aggregate outstanding amount under the IEL Notes and at any time that
the aggregate outstanding amount under the IEL Notes exceeds $6,000,000, at the
request of the Collateral Agent, the Grantors shall deliver originals of such
IEL Notes to the Collateral Agent in an aggregate outstanding amount equal to at
least the amount of such excess.
     SECTION 5.13. LKE Accounts. Each Grantor agrees that all LKE Accounts will
be utilized solely in connection with the LKE Program.
ARTICLE VI
THE COLLATERAL AGENT
     SECTION 6.1. Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints the Collateral Agent its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, from time to time in the Collateral Agent’s discretion, following
the occurrence and during the continuance of an Event of Default, to take any
action and to execute any instrument which the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Security Agreement,
including:
     (a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
     (b) to receive, endorse, and collect any drafts or other Instruments,
Documents and Chattel Paper, in connection with clause (a) above;
     (c) to file any claims or take any action or institute any proceedings
which the Collateral Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral; and
     (d) to perform the affirmative obligations of such Grantor hereunder.
Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest
until the Termination Date.
     SECTION 6.2. Collateral Agent May Perform. If any Grantor fails to perform
any agreement contained herein, the Collateral Agent may, after requesting in
writing that the Grantor perform such agreement, and subject to any applicable
cure period, itself perform, or cause performance of, such agreement, and the
reasonable out-of-pocket expenses of the Collateral Agent incurred in connection
therewith shall be payable by such Grantor pursuant to Section 10.02 of the
Indenture.
     SECTION 6.3. Collateral Agent Has No Duty. The powers conferred on the
Collateral Agent hereunder are solely to protect its interest (on behalf of the
Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral or responsibility for

28



--------------------------------------------------------------------------------



 



     (a) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Investment
Property, whether or not the Collateral Agent has or is deemed to have knowledge
of such matters, or
     (b) taking any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.
ARTICLE VII
REMEDIES
     SECTION 7.1. Certain Remedies. If any Event of Default shall have occurred
and be continuing:
     (a) The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a Secured Party on default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may
     (i) take possession of any Collateral not already in its possession without
demand and without legal process;
     (ii) require each Grantor to, and each Grantor hereby agrees that it will,
at its expense and upon request of the Collateral Agent forthwith, assemble all
or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties;
     (iii) enter onto the property where any Collateral is located and take
possession thereof without demand and without legal process; and
     (iv) without notice except as specified below, lease, license, sell or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable. Each Grantor agrees
that, to the extent notice of sale shall be required by law, at least ten
(10) days’ prior notice to such Grantor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
     (b) All cash Proceeds received by the Collateral Agent in respect of any
sale of, collection from, or other realization upon, all or any part of the
Collateral shall be applied by the Collateral Agent against, all or any part of
the Secured Obligations as set forth in Section 6.10 of the Indenture.
     (c) The Collateral Agent may:

29



--------------------------------------------------------------------------------



 



     (i) transfer all or any part of the Collateral into the name of the
Collateral Agent or its nominee, with or without disclosing that such Collateral
is subject to the Lien hereunder;
     (ii) notify the parties obligated on any of the Collateral to make payment
to the Collateral Agent of any amount due or to become due thereunder;
     (iii) withdraw, or cause or direct the withdrawal, of all funds with
respect to the Collateral Account;
     (iv) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto;
     (v) endorse any checks, drafts, or other writings in any Grantor’s name to
allow collection of the Collateral;
     (vi) take control of any Proceeds of the Collateral; and
     (vii) execute (in the name, place and stead of any Grantor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.
     (d) Without limiting the foregoing, in respect of the Intellectual Property
Collateral:
     (i) upon the request of the Collateral Agent, each Grantor shall execute
and deliver to the Collateral Agent an assignment or assignments of its
Intellectual Property Collateral, subject (in the case of any Trademark
Licenses, Copyright Licenses, Patent Licenses, and Trade Secret Licenses) to any
valid and enforceable requirements to obtain consents from any third parties,
and such other documents as are necessary or appropriate to carry out the intent
and purposes hereof;
     (ii) each Grantor agrees that the Collateral Agent may file applications
and maintain registrations for the protection of such Grantor’s Owned
Intellectual Property Collateral and/or bring suit in the name of such Grantor,
the Collateral Agent or any Secured Party to enforce such Grantor’s rights in
the Intellectual Property Collateral and any licenses thereunder and, upon the
request of the Collateral Agent, each Grantor shall use commercially reasonable
efforts to assist with such filing or enforcement (including the execution of
relevant documents); and
     (iii) in the event that the Collateral Agent elects not to make any filing
or bring any suit as set forth in clause (ii), each Grantor shall, upon the
request of the Collateral Agent, use all commercially reasonable efforts,
whether through making appropriate filings or bringing suit or otherwise, to
protect, enforce and prevent the infringement, misappropriation, dilution,
unauthorized use or other violation of its Intellectual Property Collateral.
     Notwithstanding the foregoing provisions of this Section 7.1, for the
purposes of this Section 7.1, “Collateral” and “Intellectual Property
Collateral” shall include any “intent to use” trademark application

30



--------------------------------------------------------------------------------



 



only to the extent (i) that the business of such Grantor, or portion thereof, to
which that mark pertains is also included in the Collateral and (ii) that such
business is ongoing and existing and (iii) that the grant or exercise of the
rights in Section 7.1 does not impair the validity of such trademark application
or cause its abandonment or cancellation.
     SECTION 7.2. [Reserved]
     SECTION 7.3. Compliance with Restrictions. Each Grantor agrees that in any
sale of any of the Collateral whenever an Event of Default shall have occurred
and be continuing, the Collateral Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and such
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Collateral Agent be liable nor accountable to such Grantor for any
discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.
     SECTION 7.4. Protection of Collateral. The Collateral Agent may from time
to time, at its option, perform any act which any Grantor fails to perform after
being requested in writing so to perform and which Grantor is required to so
perform hereunder (except, with respect to Intellectual Property Collateral,
only as such failure to perform could reasonably be expected, in Collateral
Agent’s discretion, to have a Material Adverse Effect) (it being understood that
no such request need be given after the occurrence and during the continuance of
an Event of Default) and the Collateral Agent may from time to time take any
other action which the Collateral Agent deems necessary for the maintenance,
preservation or protection of any of the Collateral or of its security interest
therein subject to the other terms of this Security Agreement and the Credit
Agreement.
     SECTION 7.5. Application of Proceeds. If an Event of Default shall have
occurred and be continuing, at any time at the election of the Collateral Agent,
the Collateral Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, in payment of the
Secured Obligations in accordance with the order of priority as set forth in
Section 6.10 of the Indenture.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
     SECTION 8.1. Security Document. This Security Agreement is a Security
Document executed pursuant to the Indenture and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions thereof, including Section 10.01 thereof.
     SECTION 8.2. Binding on Successors, Transferees and Assigns; Assignment.
This Security Agreement shall remain in full force and effect until the
Termination Date has occurred, shall be binding upon the Grantors and their
successors, transferees and assigns and shall inure to the benefit of and be
enforceable by each Secured Party and its successors, transferees and assigns;
provided that no Grantor

31



--------------------------------------------------------------------------------



 



may (unless otherwise permitted under the terms of the Indenture or this
Security Agreement) assign any of its obligations hereunder without the prior
written consent of the Collateral Agent.
     SECTION 8.3. Amendments, etc. No amendment to or waiver of any provision of
this Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Collateral Agent (on
behalf of the Secured Parties, pursuant to Article 9 of the Indenture) and the
Grantors, or such amendment is in accordance with the Intercreditor Agreement,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
     SECTION 8.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party specified in the Indenture or at such other address or facsimile number as
may be designated by such party in a notice to the other party. Any notice or
other communication, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any such notice or other communication, if transmitted by
facsimile, shall be deemed given when transmitted and electronically confirmed.
     SECTION 8.5. Enforcement Expenses; Indemnification.
     (a) Each Grantor agrees to pay, and to save the Collateral Agent harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.
     (b) Each Grantor agrees to pay, and to save the Collateral Agent harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent it would be required to do so for
the Trustee with respect to the Indenture pursuant to Section 7.07 of the
Indenture.
     (c) The agreements in this Section 8.5 shall survive repayment of the
Secured Obligations and all other amounts payable under the Notes, the Indenture
and the other Note Documents.
     SECTION 8.6. Release of Liens. Collateral shall be released from the Liens
created by this Agreement to the extent provided in Section 10.04 of the
Indenture. Upon any such release of Collateral, the Collateral Agent will, at
the Grantors’ sole expense, deliver to the Grantors, without any
representations, warranties or recourse of any kind whatsoever, all Collateral
held by the Collateral Agent hereunder, and execute and deliver to the Grantors
such documents as the Grantors shall reasonably request to evidence such
release.
     SECTION 8.7. Additional Grantors. Upon the execution and delivery by any
other Person of a supplement in the form of Annex I hereto, such Person shall
become a “Grantor” hereunder with the same force and effect as if it were
originally a party to this Security Agreement and named as a “Grantor”
hereunder. The execution and delivery of such supplement shall not require the
consent of any other Grantor hereunder, and the rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.
     SECTION 8.8. No Waiver; Remedies. In addition to, and not in limitation of
Section 3.5, no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder shall

32



--------------------------------------------------------------------------------



 



operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
     SECTION 8.9. Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.
     SECTION 8.10. Severability. Any provision of this Security Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such provision
and such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.
     SECTION 8.11. Governing Law, Entire Agreement, etc. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Security Agreement and the other Note Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and thereof and supersede any prior agreements, written or oral, with respect
thereto.
     SECTION 8.12. Counterparts. This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Security Agreement by facsimile (or other electronic transmission) shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.
     SECTION 8.13. Intercreditor Agreement. Notwithstanding anything to the
contrary contained in this Agreement, the Liens, security interests and rights
granted pursuant to this Agreement or any other Security Document (including
with respect to releases of Collateral and amendments to Security Documents)
with respect to the Collateral shall be subject to the terms and conditions of
(and the exercise of any right or remedy by the Collateral Agent and the other
Secured Parties hereunder or thereunder shall be subject to the terms and
conditions of) the Intercreditor Agreement. In the event of any conflict between
this Agreement, any other Security Document or the Indenture and the
Intercreditor Agreement, the Intercreditor Agreement shall control, and no
right, power, or remedy granted to the Collateral Agent or the other Secured
Parties hereunder or under the Indenture or any other Security Document shall be
exercised by the Collateral Agent or any other Secured Party, and no direction
shall be given by the Collateral Agent or any other Secured Party in
contravention of the Intercreditor Agreement. Without limiting the generality of
the foregoing, and notwithstanding anything herein to the contrary, all rights
and remedies of the Collateral Agent (and the Secured Parties) shall be subject
to the terms of the Intercreditor Agreement, and, with respect to the
Collateral, until the First Priority Obligations Payment Date (as such term is
defined in the Intercreditor Agreement) any obligation of the Company and any
other Grantor hereunder or under the Indenture or any other Security Document
with respect to the delivery or control of any Collateral, the notation of any
Lien on any certificate of title, bill of lading or other document, the giving
of any notice to any bailee or other Person, the provision of voting rights or
the obtaining of any consent of any Person shall be deemed to be satisfied if
the Company or such Grantor, as applicable, complies with the requirements of
the similar provision of the applicable First Priority Document (as such term is
defined in the Intercreditor Agreement) or the Intercreditor Agreement to the
extent the provisions of the Intercreditor Agreement related to such Collateral
or provision. Until the First Priority Obligations Payment Date, the delivery of
any Collateral to, or the control of any Collateral by, the First Priority
Representative (as such term is defined in the Intercreditor Agreement) pursuant
to the First Priority Documents shall satisfy any delivery or control
requirement hereunder or under any other Security Document.

33



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.

            SWIFT TRANSPORTATION CO., LLC
SWIFT TRANSPORTATION COMPANY
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
SWIFT LEASING CO., LLC
SWIFT TRANSPORTATION SERVICES, LLC
SWIFT TRANSPORTATION CO. OF VIRGINIA, LLC
SWIFT INTERMODAL, LLC
COMMON MARKET EQUIPMENT CO., LLC
M.S. CARRIERS, LLC
SPARKS FINANCE LLC
ESTRELLA DISTRIBUTING, LLC
      By:   /s/ Virginia Henkels       Name:  Virginia Henkels       Title: 
Chief Financial Officer, Executive Vice President and Treasurer       SWIFT
SERVICES HOLDINGS, INC.
      By:   /s/ Virginia Henkels       Name:  Virginia Henkels       Title: 
Treasurer       INTERSTATE EQUIPMENT LEASING, LLC
      By:  Jerry Moyes       Name:           Title:        

34



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,        ,
as Collateral Agent
      By:   /s/ Raymond S. Haverstock       Name:   Raymond S. Haverstock      
Title:   Vice President    

35



--------------------------------------------------------------------------------



 



SCHEDULE I
to Security Agreement
Item A
Name of Grantor:

                                                  Common Stock                  
# of     Authorized     Outstanding     % of Shares   Issuer (corporate)    
Cert. #     Shares     Shares     Shares     Pledged  

                          Limited Liability Company Interests         % of
Limited Liability   Type of Limited Liability Issuer (limited liability company)
  Company Interests Pledged   Company Interests Pledged

                          Partnership Interests         % of Partnership   % of
Partnership Issuer (partnership)   Interests Owned   Interests Pledged

Pledge and Security Agreement

36



--------------------------------------------------------------------------------



 



Item B
Documents, Instruments, Promissory Notes or Chattel Paper Delivered at Closing:
Name of Grantor

37



--------------------------------------------------------------------------------



 



SCHEDULE II
to Security Agreement
Item A. Location of each Grantor.

      Name of Grantor:   Location for purposes of UCC:
[GRANTOR]
  [LOCATION]

Item B. Trade names.

      Name of Grantor:   Trade Names:
[GRANTOR]
   

Item C. Merger or other corporate reorganization.

          Merger or other corporate Name of Grantor:   reorganization:
[GRANTOR]
   

Item D. Taxpayer ID numbers.

      Name of Grantor:   Taxpayer ID numbers:
[GRANTOR]
   

Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



Item E. Government Contracts.

      Name of Grantor:   Description of Contract:
[GRANTOR]
   

Item F. Deposit Accounts and Securities Accounts.

          Description of Deposit Accounts and Name of Grantor:   Securities
Accounts:
[GRANTOR]
   

Item G. Letter of Credit Rights.

      Name of Grantor:   Description of Letter of Credit Rights:
[GRANTOR]
   

Item H. Commercial Tort Claims.

      Name of Grantor:   Description of Commercial Tort Claims:
[GRANTOR]
   

Item I. Organizational Identification Numbers.

          Organizational Identification Name of Grantor:   Number:
[GRANTOR]
   

 



--------------------------------------------------------------------------------



 



SCHEDULE III
to Security Agreement
Item A. Patents

                                                  Issued Patents         Country
  Patent No.   Issue Date   Inventor(s)   Title

                                  Pending Patent ApplicationsCountry     Serial
No.     Filing Date     Inventor(s)     Title  

Item B. Exclusive Patent Licenses

                      Country or               Effective   Expiration Territory
  Patent   Licensor   Licensee   Date   Date                                    
             

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
to Security Agreement
Item A. Trademarks

                      Registered Trademarks     Country   Trademark  
Registration No.   Registration Date              

              Pending Trademark             ApplicationsCountry   Trademark  
Serial No.   Filing Date              

Item B. Exclusive Trademark Licenses

                      Country or               Effective     Territory  
Trademark   Licensor   Licensee   Date   Expiration Date                      

 



--------------------------------------------------------------------------------



 



SCHEDULE V
to Security Agreement
Item A. Copyrights

                          Registered Copyrights         Country   Registration
No.   Registration Date   Author(s)   Title                  

                          Copyright Registration Applications         Country  
Serial No.   Filing Date   Author(s)   Title                  

Item B. Exclusive Copyright Licenses

                      Country or               Effective     Territory  
Copyright   Licensor   Licensee   Date   Expiration Date                      

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
to Security Agreement
Exceptions

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
to Security Agreement
Motor Vehicle Title Offices

          Name of Grantor:   Location of Motor Vehicle Title Office:  
Designated Employees With Access to Title:
[GRANTOR]
  [LOCATION]   [NAME(S) OF EMPLOYEE(S)]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to Security Agreement
PATENT SECURITY AGREEMENT
     This PATENT SECURITY AGREEMENT, dated as of ________ __, 200_ (this
“Agreement”), is made by [NAME OF GRANTOR], a ___________ (the “Grantor”), in
favor of U.S. BANK NATIONAL ASSOCIATION., as the collateral agent for each of
the Secured Parties (as defined in the Security Agreement referred to below)
(together with its successor(s) thereto in such capacity, the “Collateral
Agent”).
W I T N E S S E T H :
     WHEREAS, pursuant to an Indenture, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Indenture”), among SWIFT SERVICES HOLDINGS, INC., a Delaware
corporation (the “Company”), SWIFT TRANSPORTATION COMPANY, a Delaware
corporation (“Parent”), the Subsidiary Guarantors and U.S. Bank National
Association, as the trustee for each of the Secured Parties (together with its
successor(s) thereto in such capacity, the “Trustee”) the Company has duly
authorized the creation of an issue of 10.000% Senior Second Priority Secured
Notes due 2018 (the “Notes”) issued on the date hereof and the Guarantors have
duly authorized their Note Guarantees of the Notes;
     WHEREAS, in connection with the Indenture, the Grantor has executed and
delivered a Pledge and Security Agreement in favor of the Collateral Agent,
dated as of December 21, 2010 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Security Agreement”);
     WHEREAS, pursuant to the Indenture and the Security Agreement, the Grantor
is required to execute and deliver this Agreement and to grant to the Collateral
Agent for its benefit and the ratable benefit of each other Secured Party, a
continuing security interest in all of the Grantor’s right, title and interest
in the Patent Collateral (as defined below) to secure all the Secured
Obligations; and
     WHEREAS, the Grantor has duly authorized the execution, delivery and
performance of this Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees, for the
benefit of each Secured Party, as follows:
     SECTION 1. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided (or incorporated by reference) in the
Security Agreement.
     SECTION 2. Grant of Security Interest. The Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the Grantor’s right, title and
interest in the United States, whether now or hereafter existing, owned or
acquired by such Grantor, and wherever located, in and to the following (Patent
Collateral”):
     (a) all United States inventions and discoveries, whether patentable or
not, all letters patent and all applications for letters patent, including all
patent applications in preparation for filing in the United States, including
all reissues, divisions, continuations, continuations-in-part,

 



--------------------------------------------------------------------------------



 



extensions, renewals and reexaminations of any of the foregoing, in each case,
owned by any Grantor (“Patents”), including each United States issued Patent and
Patent application referred to in Schedule I;
     (b) all Patent licenses, and other agreements for the grant by or to the
Grantor of any right to use any items of the type referred to in clause (a)
above (each a “Patent License”) including each written, exclusive inbound
license of any material United States Patent application and/or registrationas
set forth in Item B of Schedule I;
     (c) the right to sue third parties for past, present and future
infringements of any issued Patent or Patent application, or for breach or
enforcement of any Patent License; and
     (d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damage awards and
proceeds of infringement suits).
     Notwithstanding the foregoing, Patent Collateral shall not include, and the
grant of a security interest as provided hereunder shall not extend to those
items set forth in clauses (i) through (x) of Section 3.1 of the Security
Agreement.
     SECTION 3. Security Agreement. This Agreement has been executed and
delivered by the Grantor for the purpose of registering the security interest of
the Collateral Agent in the Patent Collateral with the United States Patent and
Trademark Office. The security interest granted hereby has been granted as a
supplement to, and not in limitation of, the security interest granted to the
Collateral Agent for its benefit and the ratable benefit of each other Secured
Party under the Security Agreement. The Security Agreement (and all rights and
remedies of the Collateral Agent and each Secured Party thereunder) shall remain
in full force and effect in accordance with its terms.
     SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Patent Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein. To the extent there is any conflict between the terms of
the Security Agreement and this Agreement, the Security Agreement shall control.
     SECTION 5. Security Document. This Agreement is a Security Document
executed pursuant to the Indenture and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof, including Section 10.01 thereof.
     SECTION 6. Intercreditor Agreement. Notwithstanding anything to the
contrary contained in this Agreement, the Liens, security interests and rights
granted pursuant to this Agreement with respect to the Patent Collateral shall
be subject to the terms and conditions of (and the exercise of any right or
remedy by the Collateral Agent and the other Secured Parties hereunder shall be
subject to the terms and conditions of) the Intercreditor Agreement to the same
extent as set forth in Section 8.13 of the Security Agreement. In the event of
any conflict between this Agreement and the Intercreditor Agreement, the
Intercreditor Agreement shall control, and no right, power, or remedy granted to
the Collateral Agent or the other Secured Parties hereunder shall be exercised
by the Collateral Agent or any other Secured Party, and no direction shall be
given by the Collateral Agent or any other Secured Party in contravention of the
Intercreditor Agreement.

 



--------------------------------------------------------------------------------



 



     SECTION 7. Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile (or other electronic transmission) shall be effective, or delivery of
a manually executed counterpart.
     SECTION 8. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     SECTION 9. IN WITNESS WHEREOF, each of the parties hereto has caused this
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.

            [NAME OF GRANTOR]
      By:           Name:           Title:        

            U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to Patent Security Agreement
Item A. Patents

              Issued Patents Country   Patent No.   Issue Date   Title          
   

              Pending Patent Applications Country   Serial No.   Filing Date  
Title              

Item B. Exclusive Patent Licenses

                                          Country or                            
Effective     Expiration   Territory     Patent     Licensor     Licensee    
Date     Date  

 



--------------------------------------------------------------------------------



 



EXHIBIT B
to Security Agreement
TRADEMARK SECURITY AGREEMENT
     This TRADEMARK SECURITY AGREEMENT, dated as of ________ __, 200_ (this
“Agreement”), is made by [NAME OF GRANTOR], a __________ (the “Grantor”), in
favor of U.S. BANK NATIONAL ASSOCIATION, as the collateral agent (together with
its successor(s) thereto in such capacity, the “Collateral Agent”) for each of
the Secured Parties (as defined in the Security Agreement referred to below).
W I T N E S S E T H :
     WHEREAS, pursuant to an Indenture, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Indenture”), among SWIFT SERVICES HOLDINGS, INC., a Delaware
corporation (the “Company”), SWIFT TRANSPORTATION COMPANY, a Delaware
corporation (“Parent”), the Subsidiary Guarantors and U.S. Bank National
Association, as the trustee for each of the Secured Parties (together with its
successor(s) thereto in such capacity, the “Trustee”) the Company has duly
authorized the creation of an issue of 10.000% Senior Second Priority Secured
Notes due 2018 (the “Notes”) issued on the date hereof and the Guarantors have
duly authorized their Note Guarantees of the Notes;
     WHEREAS, in connection with the Indenture, the Grantor has executed and
delivered a Pledge and Security Agreement in favor of the Collateral Agent,
dated as of December 21, 2010 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Security Agreement”);
     WHEREAS, pursuant to the Indenture and the Security Agreement, the Grantor
is required to execute and deliver this Agreement and to grant to the Collateral
Agent for its benefit and the ratable benefit of each other Secured Party, a
continuing security interest in all of the Grantor’s right, title and interest
in the Patent Collateral (as defined below) to secure all the Secured
Obligations; and
     WHEREAS, the Grantor has duly authorized the execution, delivery and
performance of this Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees, for the
benefit of each Secured Party, as follows:
     SECTION 1. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided (or incorporated by reference) in the
Security Agreement.
     SECTION 2. Grant of Security Interest. The Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the Grantor’s right, title and
interest in the United States, whether now or hereafter existing, owned or
acquired by such Grantor, and wherever located, in and to the following (the
“Trademark Collateral”):
     (a) (i) all United States trademarks, trade names, brand names, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, domain names, service marks, certification marks, collective marks,
logos and other source or business

 



--------------------------------------------------------------------------------



 



identifiers, whether registered or unregistered, in each case, owned by the
Grantor and all goodwill of the business associated therewith, now existing or
hereafter adopted or acquired, whether currently in use or not, all
registrations thereof and all applications in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or in any other office or agency of the United States of America, or any State
thereof, and all common law rights relating to the foregoing, and (ii) the right
to obtain all reissues, extensions or renewals of the foregoing in the United
States, including the United States Trademark registrations and applications
listed on Item A of Schedule I (collectively referred to as “Trademarks”);
     (b) all Trademark licenses and other agreements for the grant by or to the
Grantor of any right to use any United States Trademark (each a “Trademark
License”), including each written, exclusive inbound license of any material
United States Trademark application and/or registration as set forth in Item B
of Schedule I;
     (c) the right to sue third parties for past, present and future
infringements or dilution of the Trademarks described in clause (a) and, to the
extent applicable, clause (b) for any injury to the goodwill associated with the
use of any such Trademark or for breach or enforcement of any Trademark License;
and
     (d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
     Notwithstanding the foregoing, Trademark Collateral shall not include those
items set forth in clauses (i) through (xi) of Section 3.1 of the Security
Agreement.
     SECTION 3. Security Agreement. This Agreement has been executed and
delivered by the Grantor for the purpose of registering the security interest of
the Collateral Agent in the Trademark Collateral with the United States Patent
and Trademark Office. The security interest granted hereby has been granted as a
supplement to, and not in limitation of, the security interest granted to the
Collateral Agent for its benefit and the ratable benefit of each other Secured
Party under the Security Agreement. The Security Agreement (and all rights and
remedies of the Collateral Agent and each Secured Party thereunder) shall remain
in full force and effect in accordance with its terms.
     SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Trademark Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein. To the extent there is any conflict between the terms of
the Security Agreement and this Agreement, the Security Agreement shall control.
     SECTION 5. Security Document. This Agreement is a Security Document
executed pursuant to the Indenture and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof, including Section 10.01 thereof.
     SECTION 6. Intercreditor Agreement. Notwithstanding anything to the
contrary contained in this Agreement, the Liens, security interests and rights
granted pursuant to this Agreement with respect to the Trademark Collateral
shall be subject to the terms and conditions of (and the exercise of any right
or remedy by the Collateral Agent and the other Secured Parties hereunder shall
be subject to the terms and conditions of) the Intercreditor Agreement to the
same extent as set forth in Section 8.13 of the Security Agreement. In the event
of any conflict between this Agreement and the Intercreditor Agreement, the

 



--------------------------------------------------------------------------------



 



Intercreditor Agreement shall control, and no right, power, or remedy granted to
the Collateral Agent or the other Secured Parties hereunder shall be exercised
by the Collateral Agent or any other Secured Party, and no direction shall be
given by the Collateral Agent or any other Secured Party in contravention of the
Intercreditor Agreement.
     SECTION 7. Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile (or other electronic transmission) shall be effective, or delivery of
a manually executed counterpart.
     SECTION 8. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.* * * * *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be duly executed and delivered by its Authorized Officer as of the date first
above written.

            [NAME OF GRANTOR]
      By:           Name:           Title:           U.S. BANK NATIONAL
ASSOCIATION,
as Collateral Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
to Trademark Security Agreement
Item A. Trademarks
Registered Trademarks

              Country   Trademark   Registration No.   Registration Date        
     

Pending Trademark Applications

              Country   Trademark   Serial No.   Filing Date              

Item B. Exclusive Trademark Licenses

                      Country or               Effective     Territory  
Trademark   Licensor   Licensee   Date   Expiration Date                      

 



--------------------------------------------------------------------------------



 



EXHIBIT C
to Security Agreement
COPYRIGHT SECURITY AGREEMENT
     This COPYRIGHT SECURITY AGREEMENT, dated as of ________ __, 200_ (this
“Agreement”), is made by [NAME OF GRANTOR], a __________ (the “Grantor”), in
favor of U.S. BANK NATIONAL ASSOCIATION, as the collateral agent (together with
its successor(s) thereto in such capacity, the “Collateral Agent”) for each of
the Secured Parties (as defined in the Security Agreement referred to below).
W I T N E S S E T H :
     WHEREAS, pursuant to an Indenture, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Indenture”), among SWIFT SERVICES HOLDINGS, INC., a Delaware
corporation (the “Company”), SWIFT TRANSPORTATION COMPANY, a Delaware
corporation (“Parent”), the Subsidiary Guarantors and U.S. Bank National
Association, as the trustee for each of the Secured Parties (together with its
successor(s) thereto in such capacity, the “Trustee”) the Company has duly
authorized the creation of an issue of 10.000% Senior Second Priority Secured
Notes due 2018 (the “Notes”) issued on the date hereof and the Guarantors have
duly authorized their Note Guarantees of the Notes;
     WHEREAS, in connection with the Indenture, the Grantor has executed and
delivered a Pledge and Security Agreement in favor of the Collateral Agent,
dated as of December 21, 2010 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Security Agreement”);
     WHEREAS, pursuant to the Indenture and the Security Agreement, the Grantor
is required to execute and deliver this Agreement and to grant to the Collateral
Agent for its benefit and the ratable benefit of each other Secured Party, a
continuing security interest in all of the Grantor’s right, title and interest
in the Patent Collateral (as defined below) to secure all the Secured
Obligations; and
     WHEREAS, the Grantor has duly authorized the execution, delivery and
performance of this Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees, for the
benefit of each Secured Party, as follows:
     SECTION 9. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided (or incorporated by reference) in the
Security Agreement.
     SECTION 10. Grant of Security Interest. The Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the Grantor’s right, title and
interest in the United States, whether now or hereafter existing, owned or
acquired by the Grantor, wherever located, in and to the following (the
“Copyright Collateral”):
     (a) all United States copyrights and copyrightable works of authorship
owned by the Grantor, whether registered or unregistered and whether published
or unpublished, in any media,

 



--------------------------------------------------------------------------------



 



now or hereafter in force including copyrights registered in the United States
Copyright Office, and registrations thereof and all applications for
registration thereof in the United States, whether pending or in preparation and
all extensions and renewals of the foregoing (“Copyrights”), including the
United States registrations and applications referred to in Item A of
Schedule I;
     (b) all Copyright licenses and other agreements for the grant by or to the
Grantor of any right to use any items of the type referred to in clause
(a) above (each a “Copyright License”), including each written, exclusive,
inbound license of any material United States Copyright application and/or
registration set forth in Item B of Schedule I;
     (c) the right to sue for past, present and future infringements of any of
the Copyrights described in clause (a), and for breach or enforcement of any
Copyright License; and
     (d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damage awards and
proceeds of infringement suits).
     Notwithstanding the foregoing, Copyright Collateral shall not include those
items set forth in clauses (i) through (xi) of Section 3.1 of the Security
Agreement.
     SECTION 11. Security Agreement. This Agreement has been executed and
delivered by the Grantor for the purpose of registering the security interest of
the Collateral Agent in the Copyright Collateral with the United States
Copyright Office and any copyright office anywhere in the world. The security
interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Collateral Agent for its
benefit and the ratable benefit of each other Secured Party under the Security
Agreement. The Security Agreement (and all rights and remedies of the Collateral
Agent and each Secured Party thereunder) shall remain in full force and effect
in accordance with its terms.
     SECTION 12. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Copyright Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein. To the extent there is any conflict between the terms of
the Security Agreement and this Agreement, the Security Agreement shall control.
     SECTION 13. Security Document. This Agreement is a Security Document
executed pursuant to the Indenture and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof, including Section 10.01 thereof.
     SECTION 14. Intercreditor Agreement. Notwithstanding anything to the
contrary contained in this Agreement, the Liens, security interests and rights
granted pursuant to this Agreement with respect to the Copyright Collateral
shall be subject to the terms and conditions of (and the exercise of any right
or remedy by the Collateral Agent and the other Secured Parties hereunder shall
be subject to the terms and conditions of) the Intercreditor Agreement to the
same extent as set forth in Section 8.13 of the Security Agreement. In the event
of any conflict between this Agreement and the Intercreditor Agreement, the
Intercreditor Agreement shall control, and no right, power, or remedy granted to
the Collateral Agent or the other Secured Parties hereunder shall be exercised
by the Collateral Agent or any other Secured Party, and no direction shall be
given by the Collateral Agent or any other Secured Party in contravention of the
Intercreditor Agreement.

C-2



--------------------------------------------------------------------------------



 



     SECTION 15. Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile (or other electronic transmission) shall be effective, or delivery of
a manually executed counterpart.
     SECTION 16. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
*     *     *     *     *
     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be duly executed and delivered by its Authorized Officer as of the date first
above written.

            [NAME OF GRANTOR]
      By:           Name:           Title:      

            U.S. BANK NATIONAL ASSOCATION,
as Collateral Agent
      By:           Name:           Title:      

C-3



--------------------------------------------------------------------------------



 



         

SCHEDULE I
to Copyright Security Agreement
Item A. Copyrights
Registered Copyrights

                  Country   Registration No.   Registration Date   Author(s)  
Title                  

Copyright Pending Applications

                  Country   Serial No.   Filing Date   Author(s)   Title        
         

Item B. Copyright Licenses

                      Country or
Territory   Copyright   Licensor   Licensee   Effective
Date   Expiration
Date                      

C-4



--------------------------------------------------------------------------------



 



ANNEX I
to Security Agreement
SUPPLEMENT TO
PLEDGE AND SECURITY AGREEMENT
     This SUPPLEMENT, dated as of ____________ ___, _____ (this “Supplement”),
is to the Pledge and Security Agreement, dated as of December [_], 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Security Agreement”), among the Grantors (such term, and other terms
used in this Supplement, to have the meanings set forth in Article I of the
Security Agreement) from time to time party thereto, in favor of U.S. BANK
NATIONAL ASSOCAITION, as the collateral agent (together with its successor(s)
thereto in such capacity, the “Collateral Agent”) for each of the Secured
Parties (as defined in the Security Agreement referred to below).
W I T N E S S E T H
:
     WHEREAS, pursuant to an Indenture, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Indenture”), among SWIFT SERVICES HOLDINGS, INC., a Delaware
corporation (the “Company”), SWIFT TRANSPORTATION COMPANY, a Delaware
corporation (“Parent”), the Subsidiary Guarantors and U.S. Bank National
Association, as the trustee for each of the Secured Parties (together with its
successor(s) thereto in such capacity, the “Trustee”) the Company has duly
authorized the creation of an issue of 10.000% Senior Second Priority Secured
Notes due 2018 (the “Notes”) issued on the date hereof and the Guarantors have
duly authorized their Note Guarantees of the Notes;
     WHEREAS, pursuant to the provisions of Section 8.7 of the Security
Agreement, each of the undersigned is becoming a Grantor under the Security
Agreement; and
     WHEREAS, each of the undersigned desires to become a “Grantor” under the
Security Agreement in order to induce the Secured Parties to continue to
purchase the Notes;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of the undersigned agrees, for
the benefit of each Secured Party, as follows.
     SECTION 1. Party to Security Agreement, etc. In accordance with the terms
of the Security Agreement, by its signature below each of the undersigned hereby
irrevocably agrees to become a Grantor under the Security Agreement with the
same force and effect as if it were an original signatory thereto and each of
the undersigned hereby (a) agrees to be bound by and comply with all of the
terms and provisions of the Security Agreement applicable to it as a Grantor,
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct as of the date hereof, unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date, and (c) grants
to the Collateral Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of the Collateral. In
furtherance of the foregoing, each reference to a “Grantor” and/or “Grantors” in
the Security Agreement shall be deemed to include each of the undersigned.
     SECTION 2. Financing Statements. Each Grantor hereby authorizes the
Collateral Agent to file financing statements describing as the collateral
covered thereby “all of the debtor’s personal property or assets now existing or
hereafter acquired” or words to that effect, notwithstanding that such wording
may be broader in scope than the Collateral described in this Security
Agreement.
Annex I

 



--------------------------------------------------------------------------------



 



     SECTION 3. Representations. Each of the undersigned Grantors hereby
represents and warrants that this Supplement has been duly authorized, executed
and delivered by it and that this Supplement and the Security Agreement
constitute the legal, valid and binding obligation of each of the undersigned,
enforceable against it in accordance with its terms.
     SECTION 4. Full Force of Security Agreement. Except as expressly
supplemented hereby, the Security Agreement shall remain in full force and
effect in accordance with its terms.
     SECTION 5. Severability. Wherever possible each provision of this
Supplement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Supplement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Supplement or the Security
Agreement.
     SECTION 6. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Supplement and the other Note Documents (as defined in the Credit
Agreement) constitute the entire understanding among the parties hereto with
respect to the subject matter thereof and supersede any prior agreements,
written or oral, with respect thereto.
     SECTION 7. Counterparts. This Supplement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
*    *    *    *    *
Annex I-2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Supplement
to be duly executed and delivered by its Authorized Officer as of the date first
above written.

            [NAME OF ADDITIONAL SUBSIDIARY]
      By:           Name:           Title:           [NAME OF ADDITIONAL
SUBSIDIARY]
      By:           Name:           Title:        

          ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:

U.S. BANK NATIONAL ASSOCIATION,
      as Collateral Agent
    By:         Name:         Title:      

Annex I-3

 